 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 1 of 162

 

1
1 UNITED STATES DISTRICT COURT
2 EASTERN DISTRICT OF LOUISIANA
3
4 RODNEY GRANT
CIVIL ACTION
2 NO. 2:17-CV-2797
VERSUS SECTION "G" (3)
6 JUDGE BROWN
MAG. JUDGE KNOWLES, ITI
7 MARLIN GUSMAN, CARMEN DESADIER, SIDNEY HOLT,
DJUANA BIERRIA, JAMES LEBLANC, TIMOTHY HOOPER,
8 CHRIS STINSON, LASALLE MANAGEMENT COMPANY, JOHN
DOES 1-10, and ABC INSURANCE COMPANIES 1- 10
9
10
it
12 DEPOSITION OF RODNEY GRANT, ORLEANS PARISH
13 PRISON, TAKEN IN THE OFFICES OF ORLEANS PARISH
14 PRISON, 2800A PERDIDO STREET, NEW ORLEANS,
15 LOUISIANA 70119, on TUESDAY, THE 11TH DAY OF
16 SEPTEMBER, 2018, COMMENCING AT 9:19 A.M.
17
18
19
20
21
22
23 REPORTED BY:
24 MICHELLE VIDRINE-CORONA, CCR
25 CERTIFIED COURT REPORTER

 

 

 
 
  

 

   
 

Michelle Vidrine-Corona, CCR
613 North Bengal Road, Metairie, Louisiana 70002
(504) 400-9321 micorona@cox.net

EXHIBIT

A

exhibitsticker.com

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 2 of 162

10

Ll

12

13

14

15

16

i?

18

19

20

21

22

23

25

 

 

APPEARANCES:

LAW OFFICE OF WILLIAM MOST

ATTORNEYS AT LAW

BY: WILLIAM BROCK MOST, ESQ.

201 ST. CHARLES AVENUE, SUITE 114#101
NEW ORLEANS, LOUISIANA 70710
(ATTORNEYS FOR RODNEY GRANT)

LOUISIANA DEPARTMENT OF JUSTICE
LITIGATION DIVISION

BY: SCOTT CENTORINO, ESO.

BY: PALVIN JHITA, ESQ.

1450 POYDRAS STREET, SUITE 900

NEW ORLEANS, LOUISIANA 70112
(ATTORNEYS FOR DEPARTMENT OF JUSTICE)

ORLEANS PARISH SHERIFF'S OFFICE

LEGAL DEPARTMENT

BY: LAURA CANNIZZAROQ RODRIGUE, ESQ.

BY: FREEMAN (PETE) R. MATTHEWS, ESO.
421 LOYOLA AVENUE, SUITE 403

NEW ORLEANS, LOUISIANA 70112

(ATTORNEYS FOR ORLEANS PARISH SHERIFF'S

OFFICE)

ALSO PRESENT:

REYNALDO KING, DEPUTY
KIMBERLY LAZENAVE

 

Michelle Vidrine-Corona, CCR
813 North Bengal Read, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 3 of 162

 

1 EXAMINATION INDe®™- x

3 EXAMINATION BY MR. CENTORINO............ 5
EXAMINATION BY MS. RODRIGUE........... i102

EXHIBIT INDEX

EX. A MASTER PRISON RECORD.............. 14
8 EX. B COURT DOCUMENTS, CASE NO. 417-717,
VIOLATION 14 62.2, JUNE 30, 2016 AND

9 JULY 18, 2016.......................... 46
10
11
12
13
14
15
16
i7
i8
19
20
21
22
23
24

25

 

 

 

Nichelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(304) 400-9321 micorona@cox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 4 of 162

 

 

1 ST IT PULATION

2

3 IT IS STIPULATED AND AGREED by and between

4 counsel for the parties hereto that the

5 deposition of the aforementioned witness is

6 hereby being taken under the Federal Rules of

7 Civil Procedure, for ali purposes, including

8 perpetuation, in accordance with law;

9 That the formalities of reading, signing,

10 certification and filing are Specifically waived;
il That all objections, save those as to the form
12 of the question and the responsiveness of the

13 answer, are hereby reserved until such time as

14 this deposition, or any part thereof, may be used
15 or sought to be used in evidence.

16

17 * * * * * *

18

19 MICHELLE VIDRINE-CORONA, Certified Court

20 Reporter, in and for the Parish of Orleans, State
21 of Louisiana, officiated in administering the

22 oath to the witness.

23

24

25

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 5 of 162

 

5
i Rodney Grant,
2 after having been first duly sworn by the
3 above-mentioned court reporter, did testify as
4 follows:
5 EXAMINATION BY MR. CENTORINO:
6 QO. All right. Mr. Grant, my name is Scott
7 Centorino. iorepresent the state of Louisiana
8 and the state employees involved in this case.
9 Have you ever given a deposition before?
10 A. Yes.
11 QO. I'll give you some of the ground rules
12 just in case you've forgotten, one of them being
13 let's try not to speak over each other. The
14 court reporter is going to write down everything
15 that both of us are saying and she can only write
16 down one of us at a time, And as you just heard
17 her, try to speak up so that she can hear the
18 exact words clearly.
19 If you don't understand a question that
20 Task, please ask me to repeat it or rephrase it.
21 I'm sure that will happen, so don't, you know, be
22 embarrassed or anything. Let me know. If you
23 don't ask me to do so, I'll assume that you do
24 understand the question.
25 if you need to take a break, Just say

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 6 of 162

 

6
i so, whether it's a bathroom break or otherwise.
2 I already said let's try and avoid talking over
3 each other.
4 At the end we'll go over the read and
5 Sign procedures. But otherwise, I'll go ahead
6 and just start with some housekeeping things.
7 So can you start by stating your full
8 name for the record?
9 A. Rodney James Grant.
10 Q. Where were you born?
li A. New Orleans, Louisiana.
12 Q. Your date of birth?
13 A. August 27, 1968,
14 Q. Social Security number?
15 CC a.
16 MR. CENTORINO:
17 Did you want to redact certain parts
18 of it?
19 MR. MOST:
20 Yeah. I mean, we have to by the
21 rules, so we'll have to redact it for the
22 deposition.
23 BY MR. CENTORINO:
24 Q. Obviously, you're presently incarcerated
25 now and we'll get to that, but what was your

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70903
(504) 400-9321 micorona@cox.net
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 7 of 162

10
ii
12
a)
14
15
16
17
i8
19
20
21
22
23
24

25

 

 

address, physical address before you were

incarcerated here at New Orleans Parish Prison?

A. 1801 Canal.

oO And how long did you live at 1801 Canal?

A 14 months.

Q. Do you have a driver's license?

A No, sir.

Qo Are you married?

A No.

Q. Have you ever been married?

A. No.

Q. Do you have any children?

A. Yes,

Q. What are their names?

A. LaToya Russell,

Q. Just the one?

A. (Nods head affirmatively.)

Q. And does she live in New Orleans as
well?

A. No, sir.

Q. Where does she live?

A. Cleveland, Ohio.

Q. Is she a Cav's fan?

A. I don't know.

Oo. How about education, dia YOu graduate

 

Hichelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 8 of 162

 

1 from high school?

2 A. No, sir.

3 Q. Where did you last attend school?

4 A. Booker T. Washington.

5 QO. Have you received any kind of trade,

6 licenses, or occupational licenses, or anything
7 like that?

8 A. No.

9 Q. Okay. Let's get into the kind of the
10 meat of this. I'm going to go through the

il timeline, I know it's kind of a complex

12 timeline, but I want to make sure I get your side
13 of it.

14 T'm going to go through it as it's

15 listed in your complaint here. So f'll tell you
16 something and I want to make sure it's accurate,
i7 and I want to kind of have your version of it.
18 So you've alleged that on July 2nd,

19 2000, so now 18 years ago, you were arrested in
20 New Orleans on suspicion of simple burglary; is
21 that correct?

22 A. Yes,

23 Q. An arrest warrant was issued but for
24 various procedural reasons you never stood trial;
25 is that correct?

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 9 of 162

 

1 A. Yes.

2 Q. And then between 2008 and 2015 you were
3 incarcerated at Dixon Correctional Institute for

4 @ different crime; is that correct?

5 A. Yes.

6 Q. What was that underlying sentence or the
7 underlying crime?

8 A. A i35-year sentence.

9 Q. 15-year sentence. For what crime?

i0 A. Burglary.

11 Q. Burglary. Okay. So that was not

12 related to the simple burglary from 2000?

13 A. No.

14 Q. Do you happen to know a case number from
15 that 2008 case?

16 A. No.

17 QO. Okay. At the time of your sentencing in
18 2008 after which you went to Dixon on the 15-year
19 sentence, did you at any time -- and this is one
20 of the bad questions. I'm going to start over.

21 So we've talked about two crimes here,
22 one from 2000 and one from 2008. Was the crime

23 committed in 2008?

24 MR. MOST:

25 Objection. It's a mis- -- it

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003

(504) 400-9321 miceronagcox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 10 of 162

 

10
1 mischaracterizes the witness's prior testimony.
2 I think we talked about alleged crimes rather
3 than actual crimes.
4 BY MR. CENTORINO:
5 Q. The crime for which you were sentenced
6 to 15 years at Dixon, was that committed in 2008?
7 A. Yeah.
8 Q. At any point during the sentencing for
9 that crime which we just spoke about, did you
10 plead on a charge for the first crime from 2000?
11 A. No, because that's two different
12 parishes.
13 Q. Okay. What parish was the --
14 A. Iberia Parish.
15 Q. Iberia. Okay.
16 And the First one was in Orleans?
i7 A. (Nods head affirmatively.)
18 Qo. Is that correct?
19 A. {(Nods head affirmatively.)
20 QO. You just need to verbalize soa she can
21 write it.
22 A. Yes.
23 Q. Who represented you in the 2000 crime?
24 A. I can't recollect.
25 Q. Was it a public defender?

 

 

 

Michelle Vidrine-Corona, CCA
813 North Bengal Road, Metairie, Louisiana 70003

(504) 400-9321 micorona%cox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 11 of 162

 

il
1 A. Yeah.
2 Q. What about the 2008 crime?
3 A. Public defender.
4 Q. Public defender.
5 Do you remember that person's name?
6 A. No.
7 Q. So going back to the first crime in
8 2000, obviously in your complaint, a lot of this
9 has to do with the procedure of that. I know
10 that we've now said you never stood trial for
11 that. But you were incarcerated for some amount
12 of time after the alleged crime in 2000, correct,
13 even if it was just for a couple of days?
14 A. Re-quote.
15 Q. Sorry. For the simple burglary in 2000
16 which you were alleged to have committed, I know
17 you said -- or I know that an arrest warrant was
18 issued, and you said that's true. Did you spend
19 any time in jail or prison for that crime in
20 2000?
21 A. Yes. 61 days.
22 Qo. 61 days. Okay.
23 And where was that?
24 A. Orleans Parish Prison.
25 2. Okay. Thank you.

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 12 of 162

 

i2
i MR. MOST:
2 It might be easier just generally
3 when you're asking questions about crimes, if you
4 Want to say alleged crimes because that might
5 just make things easier.
6 MR. CENTORINO:
7 Yeah. I'm certainly not a
8 prosecutor. I'm not accusing you of committing
9 any crime, but I'm just going by the convictions
10 that have occurred. So whenever I say crime, I
ll mean alleged crime.
12 Is that all right?
13 MR. MOST:
14 Great. T think that's easier.
15 BY MR. CENTORINO:
16 Q. So in your complaint you state that on
17 June 25th, 2015 you were released from Dixon.
18 Was that on good time parole?
19 A. Yes.
20 Q. And I guess that makes sense because it
21 waS a l5-year sentence and you got out on
22 good-time parole; is that correct?
23 A. Yes.
24 QO. All right. Now, I'm not interested in
25 the merits of the charge currently against you,

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9322 micorona@cox.ner
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 13 of 162

 

1 but obviously, we are sitting in prison now.

2 you explain why you're here?

3 MR. MOST:

4 Can I suggest you rephrase and just
5 say like, are you accused of a crime or something
6 like that?

7 MR. CENTORINOGO:

B I'll rephrase.

9 MR. MOST:

10 Yeah.

1i BY MR. CENTORINO:

12 Q. Are you currently charged with a crime?
13 A. Yes.

14 QO. What crime is that?

is A. Burglary.

16 Q. Okay. And the charge of burglary that
17 you're currently facing, did that occur in

18 Orleans Parish?

19 A. Yes.

20 Q. We're in New Orleans Parish Prison now,
21 correct?

22 A. Correct.

23 Q. How long have you been in Orleans Parish
24 Prison during this time for the burglary in

25 Orleans Parish?

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micoronafcox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 14 of 162

 

i4
1 A. Since April 14th present date.
2 Q. April l4th of 2018?
3 A. Yeah,
4 Q. So we now mentioned ~- we've discussed
5 three crimes, three alleged crimes; one from
6 2000, one from 2008, and then one from 2018. Are
7 there any other crimes for which you have been
8 convicted of?
9 A. I can't remember.
10 Q. I'm going to hand you a portion of your
12 master prison record with what I believe is a
12 complete list of your, quote, unquote, rap sheet.
13 But I'd like for you to go through it and confirm
14 it for me and make sure it's accurate,
15 MR. CENTORINO:
16 I'm going to mark this, because I
17 don't have any exhibit stickers, A in the upper
18 right-hand corner.
19 BY MR. CENTORINOGO:
20 Q. And, Mr. Grant, if you could just take a
21 look at this and confirm for me that it's
22 accurate to your knowledge?
23 MR. MOST;
24 Objection as to ambiguous and
25 compound. There's a lot of information on there.

 

 

Michelle Vidrine-Corona, CCR
613 North Bengal Road, Metairie, Louisiana 70003
{504) 400-9321 Micoronascox.nec

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 15 of 162

 

15
1 MR. CENTORINO:
2 Okay.
3 MR. MOST:
4 But you can answer the question
5 after you take a look through it.
6 THE WITNESS:
7 This where you got marked with
8 possession of marijuana, what's this?
9 California, huh?
10 BY MR. CENTORINO:
1] Q. Can you explain which part you're
12 looking at?
13 A. L'm looking at the second column or
14 paragraph.
15 QO. You think there's something wrong with
16 it?
17 A. Yeah. I don't possess no marijuana. I
18 don't remember getting arrested for no possession
19 of marijuana in New Orleans.
20 Q. Okay. Take your time.
21 Aside from that possession of Marijuana
22 in New Orleans, and it's like 1987 here, fourth
23 one, is that what you were mentioning?
24 A. Yeah,
25 Q. Right here? SO 1987, May 15th. Well,

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(304) 400-9321 micorona@cox. net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 16 of 162

10
li
12
13
14

15

20
21
22
23
24

25

 

 

16
that says Iberia.
Can you just point out which part you
think was inaccurate again?

A. The New Iberia, 1987.

Q. You don't remember that?

A. No.

Q. Otherwise, is there something in
reviewing this Exhibit A that stands out as
inaccurate to you?

A. Other than that, no.

Q. Okay. Let's talk about the reason we're

here, the alleged over-detention which occurred
in 2016, June and July.
MR. CENTORINO:
Can you all hear me, by the way?
MS. RODRIGUE:
Uh-huh.
BY MR. CENTORINO:
Qo. So it's my understanding that in -- on
June 27, 2016, this is what's alleged in your
complaint, that you were getting a driver's
license at the DMV when you were picked up for
outstanding arrest warrant for 2000; is that
accurate?

A. It sounds like a misquote.

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 17 of 162

 

1 Q, Okay. Please explain what happened.

2 Did you go to the DMV?

3 A. No. I was going to police headquarters
4 to obtain a background check to obtain housing.

5 Q. That's my misunderstanding then.

6 So was that on June 27, 2016?

7 A. Yes.

B Q. So why were you going to -- you said to
9 obtain housing?

19 A. Yes, for Housing Authority. I wasS going
11 to get a background check for the Housing

12 Authority because I had already obtained a

13 background check, and it came back talking about
14 a positive ID. And my case manager -- was sent a
15 notification to my case manager, and my case

16 manager told me you need a positive ID.

17 Q. Who is your case manager?

18 A. Miss Camilla Hill, Volunteers of

19 America.

20 Q. And I'm sorry, where did you go for this
21 background check?

22 A. On Broad Street, foot of the Broad

23 bridge, police headquarters.

24 Q. Okay. And so you went in there, and

25 walk me through what happened when you walked

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Hetairie, Louisiana 70063
(504) 460-9321 micorona@cox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 18 of 162

 

18
1 the door, how this occurred, where it was
2 flashed.
3 A. Went in there and I told them 1 needed a
4 positive ID, and the lady sent me upstairs
5 because I had my previous background check. And
6 she sent me upstairs to the second floor, and the
7 second floor sent me downstairs to the police
8 officer on the first floor where I was handcuffed
9 to a chair and he brought the -- brought the
10 reason I'm being handcuffed to my attention.
il Q. How long were you in the building before
12 you were handcuffed?
i3 A. Give or take 20 minutes, less than 20
14 minutes.
15 Q. You said previous background check?
16 A. Right.
17 Q. When did you have to do that before?
18 A. Like in April. I did that like in
19 April. ti had a background check like in April.
20 Q. What was that for?
21 A. For the same thing.
22 Q. So why did you have to get another one?
23 A Because they seen the warrant on there.
24 Io guess the warrant became active while they were
25 going through the -- you know, to finalize the

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 Micorona@cox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 19 of 162

 

1 matter. Iodon't know.

2 Q. So were you asked to come to the police
3 headquarters or did you go to police

4 headquarters?

5 A. I had to go to police headquarters to
6 get a background check for Housing Authority to
7 obtain housing.

B Q. I'm just confused. So you said that you
9 went in April for the same thing?

10 A. That's the first time-I went, April.

li Q. Were you not able to do that for some
12 reason in April?

13 A. Yes, I was able to do it in April.

14 female -- you got the Lady behind the desk, and
is you got the -- what you call the senior officer.
16 She came from behind there and she called me.

17 And she brought to my attention that year in

18 question, the 2000. I said, Ma'am, I've been

i9 through prison. I've been discharged. And she
20 Said, Yeah, I see all of that. What are you

Zi coming to get a background check for? I said to
22 obtain housing.

23 Q. And this was in April or June?

24 A. This was in April.

25 Q. So you actually -- when you went in

 

 

 

Michelle Vidrine-Corona, CCR
B13 North Bengal Road, Metairie, Louistana 70003
(504) 406-9327 micorona@cox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 20 of 162

10

11

12

13

14

13

16

l7

18

19

20

21

22

23

24

25

 

 

20
April, the matter of the 2000 arrest warrant
didn't come up?

A. Yeah, it was on the thing because I'm
going to get a background check to obtain
housing.

QO. I see. Okay. Do you know the name of
the person you spoke with?

A. No.

Q. And so you went to get the background
check, they said you got this outstanding arrest
warrant. What happened next in April?

A. She didn't say no outstanding arrest
warrant, she just seen that I was released from
prison. I told her, Matam, I just come out of
Prison, not a detention center. And she said,
Yeah, I see that. And she said, Well, I okayed
your background check. Good luck with your
housing. But you need to get them to take that
out the computer.

Q. The 2000 charge?

A. Yeah. The court case.

Q. Okay. And so when you get a background

check like for that housing, do you come away
with a piece of paper that says you've been

cleared or something like that?

 

Micheile Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 21 of 162

 

21
1 A. Yeah. You going to come away with the
2 state seal on there, and it's going to have ail
3 of your convictions, what you've been convicted
4 for, what have you.
5 Q. So did you walk out of the office in
6 April with that kind of piece of paper?
7 A. That's how I obtained housing from the
8 start.
9 QO. Okay. I'm going to back up just a
10 little bit so I understand your timeline.
11 So you were released from Dixon on June
12 25th, 2015. Where did you live between then and
13 April when you went into police headquarters for
14 the background check?
15 A. Where I lived from then till April? I
16 was staying with different people.
17 Q. What were you trying to accomplish by
18 getting the background check in April for
19 housing?
20 A. To be independent, be on my own.
21 QO. Was there some place that you had in
22 Mind to live, though?
23 A. Yes. Iwas staying on Canal Street,
24 1801 Canal Street.
25 Q. Got you, So when did you first move

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9322 micorona@cox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 22 of 162

 

22
1 into 1809 Canal Street?
2 A. In April.
3 Q. In April. Okay. Because you got that
4 background check?
5 A. Yeah.
6 Q. Okay. I understand now. Thanks.
7 So why did you have to go back again in
8 June for another background?
9 A. For to get a positive ID, whatever that
10 consist of.
11 Qo. I see. It's my mistake. All right.
12 I‘m remembering now having to go to the DMV
13 myself to get one of those positive ID things. I
14 guess you can't -- I guess all the states but
15 four switched over, and Louisiana was one of the
16 Four, or something like that. I know what you're
17 talking about now.
18 So you had to go back in June, and you
19 said you were in there for 20 minutes until you
20 got handcuffed?
21 A. Less than 20 minutes.
22 QO. Less than 20 minutes. All right.
23 Do you remember who you spoke with when
24 you were there in June at the police
25 headquarters?

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Read, Metairie, Louisiana 70003
(504) 406-9321 micoronakcox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 23 of 162

 

23
1 A. No. But I'm more than sure his name was
2 on the arrest report. He got arrest credit for
3 arresting me, detaining me, at least.
4 Q. But in other words, you spoke with
5 another woman at the counter before that
6 happened?
7 A. No. They just sent me upstairs to the
8 second floor, and the second floor sent me back
9 to the first floor.
16 Q. Do you know the name of the person who
11 sent you up to the second floor?
12 A. No.
13 OQ. Do you know who you spoke with on the
14 second floor who sent you back down to the first
15 Eloor?
16 A. No, I don't know to quote, but that's
1? the protocol.
18 Q. Okay. So after you were handcuffed,
19 where were you brought in June?
20 A. I was brought here,
21 Q. And it's my understanding, but correct
22 me if I'm wrong, that you were here for about
23 three days until June 30th when you went to
24 arraignment before Judge Buras; is that correct?
25 A. Right.

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003

(504) 400-9321 micorona@cox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 24 of 162

 

1 Q. Let's talk about that arraignment that
2 day, June 30th. Can you walk me through what

3 happened when you appeared in the courtroom?

4 A. Well, when I was in Camille Buras'

5 section, Judge Buras' section, I was in there

6 with Cardell Hayes accused of killing Will Smith.
7 And I just said, Damn. I said, Man, like, this
8 ain't adding up to me because it's a i5-year-old
9 warrant, you know.

10 Like when they called my case, I was

11 like last or whatever, and I told my lawyer,

12 said, Man, this is a 15-year-old -- well, it

13 wasn't Aaron, it was another lawyer. And I told
14 him, I said, Man, this is a 15-year-old warrant
15 Or whatever, and he brought it to the judge's

16 attention.

17 And she, like in open court, she was

18 Saying we need to get this matter resolved.

19 don't even want this case on my docket.

20 Q. What was the name of your attorney in
21 that?

22 A. I don't know. His name like on there,
23 like to start off or whatever, but Aaron 42Zagory
24 was like closed on the matter.

25 QO. Was it with the public defender, though?

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 mMicoronascox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 25 of 162

10
11
12
13
i4
15
16
17?
18
19
20
21
22
23
24

25

 

 

25

A. Yes.

Q. So did you ever speak in court that day?
A. Yes, I spoke to the judge.

Q. Did she ask you questions?

A. Not really. No. Not really.

Q. What did you say to Judge Buras when you

were given the Opportunity to speak?

A. Iotold her this was a 15-year-old
Warrant or whatever. IT got a job, I work at a
group home sitting with the mentally and
physically challenged, and I just want to get

back to my life.

QO. What did she say?
A. She said okay.
QO. So did she explain out loud what your

Sentence would be?

A. Yes.

Q. What did she say?

A. She gave me one year DOC credit for time
served. And she asked me how long did I do in

prison. I told her from 2008 to 2015. And she
gave me all of that credit. And I brought to her
attention, I said by this being a DOC center, I
got to be processed. And I want ~- I need to get

back to my life, my apartment and my job and

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micoronagcox. net

 
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 26 of 162

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

26
stuff. She called somebody on the phone and
tried to expedite the matter in open court.

Qa She made a phone cali in open court?

A. She made a few phone calls.

Q Okay. Do you know who she called?

A I guess she called DOC.

Q. Is that just your guess, or did she say
she was calling D0Oc?

A. I'm assuming that's who it was because
they're the one that holds you for a sentence,
the judge imposes a sentence in DOC's facility.

Q. Okay. So you said that you explained to

the judge that you would have to be processed by

DOC?
A. Yes.
Q. Okay.
A. By being a DOC sentence, I got to get my

time computed or whatever, you know, or whatever,
and IE didn't need it to take no three weeks or no
month or nothing like that.

Q. Did you explain that to the judge, the

time delay?

A, She already knew that. She's a judge.
Q. Did she say she understood that delay?
A. I don't know about that. I don't

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003

(504) 400-9321 micoronafcox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 27 of 162

 

27
1 remember that.
2 QO. Okay. So after she explained that that
3 would be your sentence, you were taken somewhere
4 else. Who took you somewhere else and where?
5 A. They sent me to Tallulah. Before
6 once she gave me my sentence, she said -- she
7 Said I'll be gone out of town next week. She
8 said, but if you're still in custody, notify my
9 clerk of court or whatever. And a week went by,
10 and like going into the week where she was due to
11 come back or whatever, they shipped me to
12 Tallulah that Monday morning.
13 Q. Who is "they"?
14 A. Orleans Parish.
15 Q. Before you were shipped to Taliulah, did
16 you speak with anyone other than the judge or
ij your attorney about the processing of your
18 sentence?
19 A. No. I spoke with the lady that --
20 whatever, I forgot her job title or whatever, but
21 tike when -- like when I was leaving, she was --
22 T think she was like with Internal Affairs for
23 the sheriff or whatever, and she asked about
24 deputies and stuff like that there. And I said,
25 No, I said but I don't have no problem with

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona3cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 28 of 162

 

1 that, but I got another question I need to ask

2 you. And she said what. And I asked her what

3 was my sentence, and she looked at the paper and
4 She said that you don't have no sentence.

5 Q. Who was that?

6 A. It was a female officer for the --

7 whatever, the integrity division for the

8 Sheriff's department.

9 QO. You don't know her name?

10 A. No, IF don't know her name. But I'm more
12 than sure that's their protocol when you get

12 transferred, they ask you about deputies and all
13 of that stuff there. They're like the Internal
14 Affairs over the deputies.

15 Oo. Did you talk to anyone else about that
16 issue before you got to Tallulah?

17 A. There wasn't nobody else to talk to

i8 because I got to go.

19 QO. All right. Other than Judge Buras and
20 that official you just spoke of, was there anyone
21 before you got to Tallulah who said that you

22 should be released very, very soon, almost

23 immediately?

24 A. No.

25 Q. You mentioned that when you were in

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micoronagcox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 29 of 162

 

29
1 court, Judge Buras called DOC, or you presumed to
2 be DOC, but you're not sure, in court. That's
3 correct?
4 A. (Nods head affirmatively.)
5 Q. Okay. Do you know if Judge Buras called
6 anyone else?
7 A. I don't know. You would have to obtain
8 my court minutes or whatever.
9 Q. In your compiaint, you say that Judge
10 Buras contacted an attorney of the Orleans Parish
il Sheriff's office?
i2 A. (Nods head affirmatively.)
13 QO. What is that based on? Or what is that
14 knowledge based on, I should say?
15 A. That knowledge to me based on I'm in
16 Orleans Parish custody, and she called and
df explained to them. That's ali I'm assuming.
18 Qo. How do you know that she made that call?
19 A Because she did it in open court.
20 Q. I thought you said she called Doc?
21 A In open court. Whoever she calied, she
22 did it in open court. She didn't call for no
23 recess or nothing, she immediately tended to the
24 matter.
25 Q. So before we move to Tallulah and kind

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
{504) 400-9321 micorona@cox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 30 of 162

10

11

12

13

14

17

18

19

20

21

22

23

24

25

 

 

30

of what happened next, I just want to make sure I
understand something.

You said that Judge Buras explained to
you that she wanted you to be released shortly
based on the time you had served, correct?

A. Correct. Correct.
Q. What time do you believe she was
referring to?

In other words, you believe that she was
giving you credit for time served. What time was
she talking about?

MR. MOST:

Objection. Calls for speculation.

BY MR. CENTORINO:

Q. What do you believe she was speaking
about?
A, t's self-explanatory because she gave

me credit for time served from 2008 to 2015
present day or whatever, so. That's Like really
a turnaround seven times.

Q. Do you have any reason to believe that
she was referring to any other time that you had
served in prison?

MR. MOST:

Objection. Same objection.

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 490-9321 Mmicorona@cox,net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 31 of 162

 

31
1 If you know, you can answer.
2 THE WITNESS:
3 I don't know.
4 BY MR. CENTORINO:
5 Q. All right. So you were shipped to
6 Tallulah?
7 A. Correct.
8 Q. How long were you there?
9 A. In Tallulah for about a month. Probably
10 a month up until they released me,
11 QO. Where did you go -- you were released
12 from Tallulah?
13 A. Yeah. They brought me somewhere in
14 Mississippi, at a bus station, Greyhound,
15 somewhere in Mississippi somewhere.
16 Q. In your -- in your complaint, you allege
17 that you were processed at Hunt however. Do you
18 remember being processed at Hunt?
19 A. I think they brought us to Hunt and
20 like, I don't know, like a pit stop or whatever.
21 I can't remember.
22 Q. On the way to Tallulah?
23 A. Yeah. Probably.
24 Q. But you don't have any independent
25 memory of being in Hunt before going to Tallulah?

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorena@cox.net
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 32 of 162

 

1 A. I don't remember. Iowas just -- I just
2 know I ain't want to go to no Tallulah.

3 Q. Why is that?

4 A. Because I heard about Tallulah from

5 being locked up, you know, before. It's not @

6 good place to be.

7 QO. And when you say Tallulah, it's the same
B thing as Madison?

9 A. Yes.

10 Q. Okay. Just making sure. Madison Parish
11 Correctional Center.

12 A. Yeah.

13 Qo. And it's my understanding that it's

14 operated by LaSalle -- I guess their title i

15 Prison Corporation at LaSalle? Is that your

16 understanding or do you have any knowledge of

17 that?

18 A. Something like that. That's what they
19 cail themselves, something. Something like that.
20 Q. Okay. At Madison or Tallulah, did you
21 notify anyone there about what you believed your
22 sentence calculation should be?

23 A. Yes. I called a buddy of mine, Alfred
24 Marshall or whatever, and I talked to him and he
25 told me that -- you know, he talked -- taiked to

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micoronag@cox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 33 of 162

 

33
1 Judge Camille Buras. And she said if they don't
2 be in the computer, my time, that she was going
3 to call me back to court and vacate my sentence,
4 Q. Who is Alfred Marshall?
5 A. That's a friend of mine. I grew up
6 under. He works for the organizations Stand With
7 Dignity. He's the organizer, Stand With Dignity.
8 Q. What kind of organization is that?
9 A. It's like a nonprofit organization.
10 Q. But you knew him from back when you were
Ll younger?
12 A, Growing up, yes.
13 QO. Before he ever worked for that
14 organization?
15 A. Yes.
16 Q. Okay. Did you reach out to him or did
17 he reach out to you at Tallulah?
18 A. I reached out to him.
19 Q. Why is that?
20 A. Because that's my buddy. He stands for
21 something positive, you know. He work with the
22 Organization and stuff like that. And I know I
23 would have got results.
24 Q. Does Mr. Marshall have a relationship
25 with Judge Buras that you know of?

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9322 micoronaGcox.net
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 34 of 162

10
li
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

34

A. Not to my knowledge, other than -- other
than the Little foundation they founded, the
court clinic, to where if you got like a warrant
or something, and the warrant like a year, year
old or whatever, you can go to the court clinic
and stuff. They started the court clinic amongst
other things.

Q. What is Alfred's address, his physical
address?

A. I don't know. I might not be at liberty
to disclose that.

Q. Where is that organization that he works

for located?

A. It's on Prier.
QO. On what?
A, North Prier. I don't know the hundred

block. It's on North Prier right by Channel 6.
It's like beyond it, the house, the news.
9, Yes, I know about where that is.

While you were at Tallulah, did you
notify anyone else other than your friend Alfred
that you felt you were being over-detained?

A. No. I taiked to the -- to the intake
personnel at Tallulah too when I first arrived

there.

 

Michelle Vidrine-Corona, CCR
@13 North Bengal Road, Metairie, Louisiana 70003

(504) 400-9321 micoronalicox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 35 of 162

 

35
1 Q. Who was that?
2 A. Fo don't know the intake personnel. I
3 don't know specifically whe, but the intake
4 personnel.
5 ‘on What did you tell that person?
6 A. I told them that I was -- I wasn't
7 really supposed to be moved. I'm like on a
8 turnaround. I'm just waiting on the computer,
9 you know.
10 Q. What did that individual tell you?
11 A. He didn't reaily tell me nothing.
12 Q. Did they say anything at all?
13 A. Yeah. They, you know -- how can I quote
14 this? They, like, you know, extended their
15 condolences or whatever. You know what I'm
16 saying? It's like a hard pill to swallow, you
17 know. They don't have nothing to do with that,
18 They don't compute no time. The only thing they
19 do is to house you. That's it. And she's not a
20 classification officer or nothing like that.
21 They just intake.
22 Q. So in your complaint, you allege that
23 Alfred spoke to Judge Buras who then on about
24 July 15, 2016 called Sheriff Gusman and Warden
25 Stinson at Tallulah to ask why you hadn't been

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 36 of 162

 

36
i released; is that correct?
2 A. Correct.
3 Q. How do you know that?
4 A. Because they got contraband in Tallulah,
5 cell phones and stuff.
6 Q. So how exactly did you learn that Judge
7 Buras made the phone calls?
8 A. Because I talked to Alfred.
9 QO. Alfred told you that she had made those
10 two phone calls?
1i A, Yes.
12 QO. Did he tell you anything about the
13 content of those phone calls?
14 A. No. Because I was like on borrowed time.
15 I owas on somebody else timeline with the phone.
16 Q. SO you weren't on any of those phone
i7 calls?
18 You weren't actually on the phone with
19 Judge Buras' phone calls?
20 A. No. No.
2 Q. Okay. In your complaint, you say that
22 on July 18th, 2016, Judge Buras held another
23 hearing in which she vacated your previous
24 sentence and replaced it with another.
25 Where were you on July 18th, 2016?

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70903
(504) 400-9321 micorona@cox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 37 of 162

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

37

A. I was in Tallulah.
Q. So you weren't at the hearing

Physically?

A. No. She waived my presence.

Q. How did you hear about that hearing
first?

A. How did I hear about it?

Q. Yes, sir.

A. Like a phone conversation.

Q. Between Alfred and you or sameone else?

A, Yes, Alfred.

Was at Alfred at that hearing?

oO

A. No. But I'm sure somebody from the
Organization was there or whatever.

Q. Do you remember if Alfred explained to
you how he heard about that hearing?

A. No.

Q. Were you ever given any explanation by
Alfred or Judge Buras as to why a new sentence

Was handed out?

A. Well, what I could remember about that
is he -- when I talked to him the first time on
the phone or whatever, he said -- he stated if

they don't be they going to process you by this

week, by time this week over with, she's going to

 

Michelle Vidrine-Corona, CCR
$13 North Bengal Road, Metairie, Louisiana 70603
(504) 400-9321 micorona%cox.net

 
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 38 of 162

10
Ll
12

13

is
16
17
18
19
20
21
22
23
24

25

 

 

38

call you back and she going vacate your sentence
or whatever.

Q. So is it your understanding that the
sentence, the first and second sentences, were
different in any way?

A. Re-quote.

QO. Sorry. Bad question.

What is your understanding about the
differences between the first and the second

sentence?

A. My understanding?
Q. Yes, Sic.
MR. MOST:

Objection. Calls for a legal
conclusion.

You can go ahead,
BY MR. CENTORINO:

Q. I'm just looking for your opinion.

A. It's real simple, because a vacate a
sentence is a sentence a judge done took back or
whatever, so that there is no sentence. So that
mean the due process is like resolved or whatever
with a vacated sentence. it's like saying vacate
the premises for a house or whatever.

Q. Based on your complaint, you allege that

 

Michelle Vidrine~Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona8cox.net

 
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 39 of 162

 

1 after that hearing in which you weren't there and
2 the first sentence was vacated, you were not

3 immediately released; is that correct?

4 A. Correct.

3 Q. And you were still in Tallulah at this
6 point?

7 A. Correct.

8 Q. Later on in your complaint you say that
9 on July 25th, 2016, Judge Buras called someone

10 named Irma Ray; is that correct?

1i A. Correct.

12 Q. What do you base that knowledge on?

13 do you know that?

14 A. Because my time was computed and I was
15 released.

16 Q. Did someone tell you that Judge Buras
17? phoned Irma Ray?

18 A. I don't remember. I know it's

19 documented facts, though.

20 Qo. Why do you say that?

21 A. it's documented facts.

22 oO. Where is it documented?

23 A. Because she -- they tended to my matter.
24 Q. Irma Ray did?

25 A. Yes.

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9322 micoronaGcox.net
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 40 of 162

 

40
1 QO. Did you speak with Ms. Ray?
2 A. No. I don't have Irma Ray's phone
3 number.
4 Q. Do you know who Irma Ray is?
5 A. Yes, I know who she is.
6 QO. Who is she?
7 A. She's the lady, the big lady, the bigwig
8 at DOC.
9 Q. When did you speak with her, or was it
10 more than once?
11 A. I never spoke to her.
i2 Q. You never did. Okay.
13 A. Yeah. But the name is up there when you
14 -~ it's a protocol with everything.
15 Q. So I just want to make sure I understand
16 what you're saying.
17 Is it your belief that Judge Buras
18 called Irma Ray just because that's who you would
19 call in a situation like this? Or you believe
20 she called Irma Ray because you know she called
21 Irma Ray?
22 A. I believe she called Irma Ray because my
23 buddy, Alfred Marshall, he rubs elbows with some
24 big people, and he know all the people. So
25 that's how I know it's documented fact.

 

 

 

Michelle Vidrine-Corona, CCR
@13 North Bengal Road, Metairie, Louisiana 70003
{504} 400-9321 micorona@cex.net
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 41 of 162

 

4i
1 Q. But you don't know of any document
2 somewhere that shows that the phone call was
3 made?
4 A. I don't know. Probably got to get their
5 Phone log or something.
6 Q. All right. You also allege that Judge
7 Buras called and e-mailed someone named Kyneidra
8 Burton?
9 A. Kendra Burton.
10 Q Kendra Burton? How do you spell that?
11 A. K-E-N-D-R-A.
12 Q Does she also work for DOC?
13 A Yes.
14 Q. What do you base that knowledge on? How
15 do you know Judge Buras did that? Is it the same
16 thing?
17 A. Io guess you could say I'm more than
18 certain because e-mail, you can't really like --
19 like encrypt no e-mail,
20 Q. Have you seen that e-mail that Judge
21 Buras sent?
22 A. No. But I'm more than sure it exists.
23 Q. Why do you say that?
24 A. Because my buddy Alfred Marshall, he
25 told me he was going to do everything in his

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(S04) 490-9321 micoronadcox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 42 of 162

 

42
1 power,
2 QO. Did he tell you that that e-mail was
3 sent between Judge Buras and Ms. Burton?
4 A. I don't know. We didn't have plenty
3 conversations. I don't remember.
6 Q. You said that you're more than certain.
7 Do you have a basis for that certainty that that
8 é-mail was sent?
9 A. That's because they go to court for like
10 a lot of people or whatever.
11 Q. ‘SO you're basing that on your trust of
12 Mr. Marshall?
13 A. Not really my trust, on his profession,
14 what he do. He's an organizer.
15 Q. Okay. You said you never seen that
16 e-mail. Do you know what the e-mail said?
17 A. I don't know,
18 Q. Did you ever file any kind of habeas
19 petition while you were incarcerated for this
20 time that we've been talking about?
21 MR. MOST:
22 Objection. Calls for a legal
23 conclusion. Not everyone is Familiar with that
24 phrase.
25 THE WITNESS:

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Netairie, Louisiana 70003
(504) 400-9321 micorona@cox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 43 of 162

 

43
1 Yeah, I'm familiar with a habeas
2 corpus is,
3 But, no. I done paid people to do
4 stuff for me, you know.
5 BY MR. CENTORINO:
6 Q. Do you know if a habeas petition was
7 filed?
8 A. I don't know.
9 Q. So at what point were you released?
10 A. What point I was released? I was
11 released on June 25th when I Signed out on a
12 vacated sentence.
13 Q. And you were released from Tallulah?
14 A. Yes.
15 Q. And it's my understanding that they gave
16 you a bus ticket for New Orleans, and that's
17 where you went; is that correct?
18 A. Yes,
19 Q. Other than OPP and Tallulah and maybe
20 some very brief processing at Hunt, during that
21 time, between in June and July of 2016, did you
22 serve anywhere else?
23 A. No.
24 Q. Is there anyone else we have not talked
25 about, you and I, that you told at any of these

 

 

 

Michelle Vidrine-Corona, CCR
813 North Benga! Road, Metairie, Louisiana 70003
{304} 400-932] micorona@cox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 44 of 162

10

1i

12

13

14

L5

16

1?

18

19

20

21

22

23

24

25

 

 

44

facilities about what you believed was a
Situation of over-detention?

A. No.

Q. So how much time elapsed between Judge
Buras vacating the first sentence and issuing
another one and your release?

MR. MOST:
Objection. Calls for speculation.
THE WITNESS:
I don't know. I don't have my
little timeline or paperwork with me.
BY MR. CENTORINO:

QO. So when you got back to New Orleans
after you left Tallulah, were you able to move
back into your place on Canal?

A, Yes.

Q. Did you have to go back to police

headquarters for another background check?

A. Yes.
QO. What happened when you went back?
A. When I went back, I was good to go

because that present conviction for what I went
for, that's what showed up on my timeline as far
as like, you know, my background check. It was a

Present day conviction.

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70063
(504) 460-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 45 of 162

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

45
Q. So you were able to get the positive ID?
A. Yes. And I had to go through a Housing
Authority hearing too due to that fact.
Q. To what fact?
A. Due to the fact that a conviction, by it

being a present day conviction.

Qo. When was that hearing?

A. I can't remember, but I went to a
hearing, though, or whatever for that.

Qo. What was the result of that hearing?

A. They like ruled in my behalf, because
like the female assistant that sits on the panel
for that or whatever, she is someone I knew or
whatever, and she explained to them what a
vacated sentence meant or whatever. And that was
the conclusion of that.

QO. I'm going to have you look at the two
sentences again. I'm sorry, but I haven't...

So, Mr. Grant, I believe what you're
looking at were the two sentences that we're
discussing that Judge Buras issued on the 2000
charge of simple burglary. The first one is on
top, the second one is on bottom.

I'd like for you to review those and

confirm to me that that's your understanding as

 

Michelle Vidrine-Corena, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 46 of 162

10

11

12

13

14

15

16

17

18

19

20

21

22

23

25

 

 

46
well.
MR. MOST;
Objection. Calls for a legal
conclusion.
MR. CENTORINO:
Can you just limit the speaking
Objections a little bit?
MR. MOST:
Yeah, But if you're asking -- he's

not a lawyer.
MR. CENTORINO:
Io understand. I'm just looking for
his opinion.
MR. MOST:
And can you provide us with a copy
of the exhibit afterwards?
MR. CENTORINO:
Yes.
I'm going to label those Exhibit B.
BY MR. CENTORINO:

QO. So like I said, it's my understanding
that these are the two sentences that Judge Buras
issued for the 2000 simple burglary.

Is that your understanding of what these

documents are as well?

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 47 of 162

 

47
i A. Yes.
2 Q. So the first sentence -- I'm looking at
3 the first page of three pages here. The first
4 page which is the first page of the first
5 sentence, towards the bottom before those little
6 stars next to "case process," shortly above that
7 there is &@ sentence that reads, This sentence is
8 concurrent with three counts; any other sentence.
9 Now, I'll be honest, I'm not as familiar
10 with criminal iaw. It's not what IT practice. Do
11 you know what that sentence means?
12 MR. MOST:
13 Same objection.
14 THE WITNESS:
i5 No.
16 BY MR. CENTORINO:
17 Q. Do you have any understanding of what
18 concurrent sentences are?
19 A. Yes.
20 Qo. What does that mean to you?
21 MR. MOST:
22 Same objection.
23 THE WITNESS:
24 To go with. You know, that's like
25 saying I sentence you to such and such to run

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Loulsiana 79003

(504) 400-9321 micorena@cox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 48 of 162

 

1 concurrent with any sentence now or currently
2 serving. Meaning, you get credit, credit for
3 that, past, present, or whatever, concurrent.
4 Consist of past or present tense.

5 MR. CENTCRINO:

6 Do you just want to just lodge a
7 general objection to any of my questions so we
8 don't have to keep doing the back and forth?

9 MR. MOST:

10 Yeah. I méan, any -- ques --

11 lodge a general objection to any questions you
12 ask him about the sentences. Meaning, that

13 calls for a legal conclusion, also as to

14 relevance.

15 MR. CENTORINO:

16 Okay.

17? BY MR. CENTORINO:

18 Q. Do you -- I'm just looking for your
19 Opinion here. I know you're not a lawyer.

20 understand that.

21 Is it your understanding that there is
22 any difference between a concurrent sentence and
23 credit for time served?

24 A. Yes.

25 Q. Can you explain what you think that

 

 

 

Michelle Vidrine-Corona, CCR
813 Nerth Bengal Road, Metairie, Louisiana 70003
(564) 400-9321 micocronalcox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 49 of 162

 

1 difference is?

2 A. Well, a concurrent sentence is, to me,
3 consist of, like she's saying -- like it's

4 still -- like it's still lingering, but time

5 served or whatever. It's just finalized. Time

6 served is like finalized or whatever. It's over
7 with. So when she like gavels, it's over with

8 (indicating).

9 Q. Okay. In the hearing when this first
10 sentence was given out by Judge Buras when you

11 were there physically in the courtroom, did she
12 discuss concurrence at all? Did she say the word
13 "concurrent" at all to your memory?

14 A. I don't remember. I just wanted to get
15 back to my life or whatever because I felt the

16 injustice because by it being a 15-year-old court
17 case or whatever, it should have been finalized
18 then with my present day track record at the

19 time.

20 I obtained a job at the group home,

2i had to get a background check for that, which I
22 paid $43 for. And that's a state job. I was

23 working at a group home by Tulane University on
24 State Drive.

25 Q. So the idea of a concurrent sentence,

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
{504) 400-9321 micorona@cox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 50 of 162

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

50

that was not addressed to your memory?

A. I don't remember that.

Q. So how many days elapsed between your
arrest at the police headquarters for this 2000
simple burglary and your release at Tallulah?

How many days passed?

A. 30 days.

Q 30 days?

A. (Nods head affirmatively.)

Q And I know you said way back in 2000 --

well, actually hold on. I apologize. Iocan't
remember.

In 2000, you said you served what, 60
days, 90 days --

A 61.

Q. -- Waiting until you were released?

A {(Nods head affirmatively.)

Q. So are you saying for that 2000 simple
burglary charge, in total from the beginning of
time until sitting here today, you served about
90 days in prison?

A. No. Yeah, you could say that, 90 days
or whatever, up until me getting released or
whatever, You can say 90 days.

Q. There is no other time at any other

 

Michelle Vidrine-Corona, CCR
813 Worth Bengal Road, Metairie, Louisiana 70003
(304) 400-9321 micorona@cox.net

 
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 51 of 162

 

Si
1 prison that you served for that crime?
2 A. No.
3 Q. Did anyone explain to you at any point
4 at Tallulah or after you were released, why Judge
5 Buras' second sentence affected your release?
6 A. No, nobody at Tallulah explained nothing
7 to me because Tallulah is not even in our
8 district or whatever, as far as like the court
9 thing. If I ain't mistaken, it's like the 24th.
19 They ain't got nothing to do with New Orleans
11 Parish Court. The only thing they got is a
12 contract with housing and facilitating the
13 prisoners.
14 Q. Do you believe you were over-detained?
15 A. Yes.
16 Q. Why do you say that?
17 A. I was over-detained because I lost my
18 job and everything else because of that, because
19 of that. I almost lost my housing situation too,
20 but my lawyer was going over there to the
21 Volunteers of America on Canal and explained to
22 the case manager or whatever that I would be
23 getting out, that I didn't have no sentence or
24 whatever, that I should be released shortly or
25 whatever.

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.nec
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 52 of 162

 

52
1 Q. What do you believe caused that
2 over-detention?
3 MR. MOST:
4 Objection. Cails for speculation.
3 THE WITNESS:
6 Want me to respond to that?
7 MR. MOST:
8 Yes, you can respond.
9 THE WITNESS:
10 What do I believe caused that?
li BY MR. CENTORINO:
12 Q. Or who?
13 A. I don't know. I know they got a bad --
14 a bad, like, system as far as, like, documenting
15 stuff like that or whatever.
16 Q. Who is "they"?
17 A. DOC. Period. Because they are the ones
18 that calculate your time,
19 Q. Why do you say they have a bad system?
20 A. They do, because it haven't been fixed
21 yet.
22 Q. What would be fixed in your mind?
23 A. What would be fixed? For somebody to be
24 ~- time to be computed, you know, ample enough
25 time. It don't take no three or four months to

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9921 micorona@cox.net
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 53 of 162

 

53
1 compute your time. Because if you go up state,
2 like if you leave Orleans Parish custody and you
3 go to Hunts, you're going to get a master prison
4 record or rap sheet within 48 hours, really 72
5 hours. You are going to get a rap sheet letting
6 you know when you go home, this, that, and the
7 other.
8 But as long as you're in, like, parish
9 prison custody or whatever, it takes forever. It
190 will take forever. Net just in Orleans Parish,
11 all over the state of Louisiana it's like that.
12 And DOC got custody over all of that.
13 QO. Do you know of any other inmates that
14 have been over-detained?
15 A. Well, I know a few.
16 Q. What are their names?
17 A. I'm not at liberty to discuss their
18 “Mames.
i9 QO. Why not?
20 A. Because I ee to. A lot of
21 people don't like publicity.
22 Q. We can seal records if that's an issue.
23 That's an option.
24 A. No.
25 MR. MOST:

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 54 of 162

 

54
1 You want to -- can we go off the
2 record for a minute to discuss this?
3 MR. CENTORINO:
4 Yes.
5 {Discussion held off the record.)
6 BY MR. CENTORINO:
7 Q. So I'm going to -- in a subsequent
8 interrogatory, I'll be more specific about the
9 names of other inmates who you believe were
10 over-detained, but I'm just going to ask a couple
ii of general questions.
12 How many inmates do you know that you
13 believe were over-detained?
14 A. I don't know. I can't really keep
15 count. I've been locked up, like, going on five
16 months. Quite a few. i done heard quite a few
17 stories or whatever, but I don't too much listen
18 to their -- you know, it goes in one ear and out
19 the other, you know. Like inadvertent
20 conversations, you just hearing people's
2i conversations, like that.
22 Q. Okay. And again, without asking
23 specific names, is this more gossip or do you
24 actually know someone, you know, Mr. X that you
25 believe was over-detained personally because

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 55 of 162

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

you've spoken to him about his over-detention?

Or is it more just stories you've heard?

A. More stories.

Q. Okay. Do you know Brian McNeil?
A. No.

Q. What about Dejuan Thomas?

A. No.

Q. James Chowns?

A. No.

Q. Ronald Joseph?

A. No.

Q. Kenneth Owens?

A. No.

Q. The sort of the rumor mill of stories

that you hear about other inmates that you were
discussing, is there any -- never mind. I won't

ask that.

55

Do you know who Secretary James LeBlanc

is?
A. Yes.
Q. Who is that?
A. That's whose name on every DOC building.

If I ain't mistaken, it's on DOC building, James
LeBlanc, Secretary.

Q. Did he have anything to do with your

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003

(504) 400-9321 micorona@cox.net

 
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 56 of 162

10

Ll

12

13

14

15

16

17?

18

19

20

21

22

23

24

25

 

 

56

over-detention?

A. Probably so.

Q. Why is that?

A. Because he's the head honcho. He the
big kahuna.

Q. Did you ever speak to Secretary LeBlanc
about your case?

A. No.

Q. Have you ever met him personally?

A. No. I seen him a few times when I was
incarcerated at Dixon.

Qo. From a distance, or did you shake his
hand?

A. From a distance.

Q. If it makes you feel better, you've seen

him more times than I have.

So when you say you think he probably
had something to do with it, why? I mean, other
than him being the secretary of the department?

A. i guess he will be the one you go after
if you were to go after anyone.

Q. Do you believe that Warden Hooper or any
other warden had anything to do with your alleged
over-detention?

A. I don't know. That's kind of -- that's

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
{504) 400-9321 micorona@cox.net

 
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 57 of 162

 

57
lL kind of hard to reply to or comment on, because
2 it's the only thing they doing is just following
3 protocol. You're going from one custody to the
4 next or whatever, you know. And once they -- I
5 feel like once they're aware of the problem or
6 whatever, and with what measures they took to
7 resolve it or whatever, or play a role in it to
8 me.
9 QO. Do you believe that Warden Hooper took
10 any measures to resolve this?
11 A. I don't know. Who is Warden Hooper?
12 What facility is he over?
13 Q. Do you believe any warden anywhere took
14 any measures to help you?
15 A. iodon'tt know. I don't know. Because
16 you got different wardens, you got different
17 wardens, you know. You got parentheses wardens,
i8 but you got different wardens.
19 Q. Sure, Sure. But to your knowledge --
20 well, I already asked that.
21 A. Probably so, because if it's a
22 Clarification warden or whatever, yeah.
23 Oo. I know you mentioned Irma, Irma Ray?
24 And Kendra Burton. Is there anybody else, named
25 classification, that you believe was involved in

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Read, Metairie, Louisiana 70003
(504) 400-9321 micoronadgcox.net
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 58 of 162

 

58
1 your sentence calculation?
2 A. I don't know. I only know those are the
3 main two, to where the people move when they say
4 something.
5 Q. Okay. So let's talk a little bit
6 about ~- I know you said that you lost your job
7 and it was difficuit to get into housing after
8 you were released, so let's talk about that a
9 little bit.
10 I know you mentioned kind of what your
il job was and where. Can you just state what your
12 job title was and where for the record?
i3 A. I was, like, a sitter to the mentally
14 and physically challenged.
15 QO. And this was before you -- this was
16 before June and July of 2016 while you were kind
1? of getting back on your feet after 2015?
18 A. Right.
19 Q. So where were you doing that work?
20 A. We had a house on State Drive.
21 Q. What was the name of that facility?
22 A. Tne name of the facility is Crossroads.
23 Q. Crossroads. Okay.
24 A. On 3727 General DeGaulle.
25 Q. Did they have any kind of relationship

 

 

 

Michelle Vidrine-Corona, CCR
613 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 59 of 162

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

with DOC or any other -- any other entity that
worked with ex-offenders trying to rehabilitate
them or incorporate them back into society?

A. I don't know. I don't know about that,
but it's a state job. I know that. You got toa
do a background check, you can't be no sex
offender or have any, like, battery charges,
stuff like that. Any other -- they're not
worrying about any other convictions you had
other than those, omit you from it, you know.

Q. So did you work with any other

ex-offenders?

A. I don't know. Everybody didn't talk,
you know. Like, you know, like talk their
business or whatever, you know. It's not no

complicated job, it's just, like, you're not
doing nothing but logging entries in a book or
whatever, you know, like in a group home or

whatever.

Q. How did you hear about the job?

A. A buddy of mine stayed at the building
where I was at, he worked there or whatever. He
Said, Man, you come get a job over there. They

ain't worried about no record or nothing like

that, as long as you're not this, that, and the

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003

(504} 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 60 of 162

10

Ll

12

13

14

ie)

16

17

L8

19

20

22

23

24

25

 

 

60
other. Over there you're nothing. Ain't no sex
offenders or anything like that over there, so.

Q. What was his name?

A. Tracy Smith.

Q. Where does he live?

A. He is from Baton Rouge. I don't know
where he resides at presently speaking.

Q But he works at that facility?

A. He worked there.

o Okay.

A. And I wind up going down there filling
out the -~ filling out the application and stuff,
and got the job.

Q. Where does he work now, Tracy?

A. I don't know.

Q. How long between when you were released

in 2015 from Dixon and you got that job, how much
time passed?

A. Like a year.

QO, So you were you unemployed during that

time looking for work?

A. No. Iowas working.

Q. Where were you working?

A. I was working at Catty Car Corner. It's
on Poydras. It was under the job --

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 61 of 162

 

1 under-the-table job, dishwasher, prep cook,

2 by the Hyatt Regency, not too far from Champion
3 Square.

4 Q. How long were you working at Catty

5 Corner?

6 A. About a year.

7 Q. And why did you want to leave that job
8 to go to this other job?

pS) A. For a better opportunity.

10 QO. What does that mean, more money, more
li benefits?

12 A. More benefits. That was a job

13 under-the-table. I was getting paid

14 under-the-table.

15 Q. Less than minimum wage?

16 A. No. I was actually part time, 20 hours
17 a week, $9 an hour.

i8 on Got you. So you been doing dishes and
19 stuff at Catty Corner and you got this other job
20 at Crossroads.

21 How long were you actually at Crossroads
22 before you went back into the police headquarters
23 the second time and you got handcuffed and this
24 all started?

25 A. A month.

 

 

 

Michelle Vidrine-Corona, CCR
823 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micoronaécox.net
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 62 of 162

 

62
1 Q. One montn. Okay.
2 And you mentioned a little bit, but I
3 want to go in a little bit more depth. What were
4 ail of your jobs at Crossroads?
5 A. Just sit with the physically and
6 mentally challenged. It's a group home. No more
7 than six people in a group home.
8 Q. When you say sit, did you read with
9g them, did you just kind of talk with them, did
10 you watch them?
1 A. No. You just monitor them, watch them.
12 That's it. Bring them to the store, stuff like
13 that. Not all of them. You know what I'm
14 saying? But like the way I was, I bring all of
15 them to the store, let them stretch their legs,
16 you know.
17? Q. Do you actually drive them somewhere or
18 you just walk with them?
19 A. No. We walk. Right there by Tulane
20 University.
21 Q. Got you. Did you enjoy it?
22 A. Yeah, it was all right for a job. Quite
23 an experience.
24 Oo, What did you like about it?
25 A. What I like about it? They gave me an

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 63 of 162

 

63
1 Opportunity to work. That's what I liked about
2 it.
3 Q. How much were you making at Crossroads?
4 A. Iwas making, like, $7 and something,
5 like a little bit above minimum wage.
6 Q. How many hours were you working?
7 A. I was working, like, 40 hours week.
8 Q. I know it was only a month, but did --
9 was it 40 hours every week, clock in, clock out,
10 that's how many hours, or was it more flexible
11 with overtime or anything like that?
12 A. It was kind of, like, flexible because,
i3 like, on the weekend, I had to work, like, a
14 12 -- a 12-hour shift.
15 Q, Did you mostly work during days or
16 nights?
17 A. Either/or. It didn't matter. I'm the
18 last one hired, so it's Like a swing shift. I
19 get the hours that people don't want.
20 Q. You weren't under any kind of employment
21 contract with Crossroads, were you?
22 A. I odon't know the specifics to that, but
23 I'm more than sure by them hiring convicted
24 felons, they was on some sort of program or
25 something. They was under some sort of grant.

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micoronafcex.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 64 of 162

 

64
1 I'm more than sure probably.
2 Q. What was your -- did you have a
3 Supervisor when you were at Crossroads, a boss?
4 A. Yes.
5 QO. What was his or her name?
6 A. Tysheika, something like that.
7 Q. You don't remember Tysheika's last name?
8 A. No.
9 QO. Do you remember anybody else you worked
10 with, their names?
11 A. Not really.
12 QO. None of your coworkers or anything?
13 A. No.
14 Q. Back at Catty Corner, who was your
15 Supervisor there?
16 A. Oh, Mr. Lin. He owned Catty Corner.
i7 Mr. Lin.
18 Q I'm sorry. What was the name?
i9 A Mr. Lin.
20 0 Lin? L-I-N?
21 A. Yes.
22 0 Do you remember his first name?
23 A No.
24 oO What about your coworkers there, any
25 names?

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003

(504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 65 of 162

10

11

12

13

14

15

16

i?

18

19

20

21

22

23

24

25

 

65

A, No.

Q. I'm sorry to make you repeat, but you
Said you were paid under-the-table at Catty
Corner. How much were you actually making? I
Know you said it was around minimum wage, but was
it more or less than you were making at
Crossroads?

A. Probably was -~- probably like a little
even, because Crossroads was biweekly. And then
I had to deal with taxes being taken out and
stuff like that.

Q. Tell me about ict. Okay.

After you were released from Tallulah in
July of 2016, you said you had difficulty getting

your job back; is that correct?

A. (Nods head affirmatively.)

Q. Can you explain why you said that?

A. Because I was gone a month or whatever,
and, you know, like when you get -- I ain't going

to say “you know," but when I got booked, I only
got, like, certain numbers out of my phone or
whatever. And I got this female number out of my
Phone and I explained to her that I was in jail
Or whatever, and I should be getting out pretty

soon or whatever, you know. And I don't know if

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-932} micoronafcox.net

 
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 66 of 162

 

1 she did it or whatever, but some kind of way they
2 had like little a scam, a little scam going to

3 where the guy Tracy, he was, like, going in,

4 like, on my hours, and they had him with beaucoup
5 overtime or whatever. And he got suspended and

6 Stuff like that, and that probably was like an

7 infraction on my modify or whatever, because I

8 don't think she told them I was in jail.

9 Q. 50 was Tracy kind of pretending to be
10 you, in other words?

11 A. No. Tracey was going in my slot working
12 my hours by me not being showing up or whatever.
13 She was, like, letting him, like, work my hours,
14 my schedule,

15 Q. Okay. And I'm sorry, what was her name?
16 A. I can't remember her name. It’s like a
17 little funny name. You know, they got them

18 little funny names, like Tyshieka and stuff,

i9 something like that.

20 Q. What was her relationship with

2i Crossroads?

22 A. She is like the -- what you call it?

23 Like the shift leader or whatever.

24 Q. Okay.

25 A. Yes.

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003

(504) 400-9321 Micoronaécox.net
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 67 of 162

 

67
1 Q. Do you remember her last name?
2 A. No.
3 Q. So did you end up getting your job back,
4 or no?
5 A. No,
6 Q. Did you apply to get your job back?
7 A. No. I called them and they told me
8 they -- they told me something or whatever, and I
9 ain't much worry about it because they wanted me
10 to come way across the river, and I wasn't about
il to go way across the river. Either I had the job
12 or I didn't have the job.
13 Q. You mean they wanted you to go to a
14 different facility, in other words?
15 A. Probably something like that. I ain't
16 certain. I ain't certain. When TF got the job, I
17 specifically told them that I wanted to work at
18 the group home. I didn't want to be drifting,
19 like going abroad, here, there, here, there.
20 Q. And so after you got out of Tallulah,
21 they said something about working on the west
22 bank or something? I'm trying to figure this
23 out.
24 A. I can't recollect. I can't recoliect.
25 Q. They offered you to do something but it

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Lovisiana 70003
(504) 460-9321 micorona@coyx.net
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 68 of 162

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

68
just wasn't convenient?

A. It wasn't stable. It wasn't stable.

Q. Because --

A. As far as not stable, it wasn't
Stationary spot. it would have been like I would
have been drifting from here to there, here to
there, and you're getting paid biweekly. From
uptown, off the east bank, I want to work. I
need to work on the east bank at a Stationary
spot. They got quite a few group homes.

QO. Okay. So in terms of jobs, what did you
do at that point?

A, What I did at that point?

Q. Yes.

A. i think we got a job, then the hurricane

-- the hurricane hit and we wind up going to
Grand Rapids, Michigan doing a water restoration
job.

Who is "we"?

Everybody in the building.

What building, though?

The VOA on Canal Street,

The VOA?

Yeah. The Volunteers of America.

0 rP ODO FP O F DO

So you got some kind of a gigq with

 

Michelle Vidrine-Corona, CCR
813 North Bengel Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 69 of 162

 

69
1 Volunteers of America?
2 A. Yeah. But I almost got in trouble for
3 that too.
4 Q. Why is that?
5 A. Because I'm on parole. Because we left
6 and we went to Grand Rapids, Michigan for to do
7 water restoration job on a high school.
8 QO. So how much time passed between when you
9 had the phone call with the folks at Crossroads
10 and when you got a job with VOA?
il A. I don't know. I can't remember.
12 Q. Did you have to apply to get this job
13 with VOA?
14 A. Yes, We had to go, like, by the Elmwood
15 mall or something like that.
16 Q. What was your job with VOA?
17 A. VOA is where I reside. It's not a job.
18 Q. Oh, so you applied for what exactly with
19 VOA?
20 A. No. VOA is a place of residency to
21 Where, like, you got all kind of different people
22 --~ people there, and you like, you know, a lot of
23 residents to stay there. Everybody got a
24 specific -- or occupation that they do when they
25 got jobs and stuff. So like when a job come up,

 

 

 

Michelle Vidrine-Corena, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-5323 micoronafcox.net
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 70 of 162

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

70

they'll call the building and talk to the case
Manager and say, look, they got such and such
over here, They got like 40 jobs or whatever,
who in the building, you know, like that.

Q. Okay. So it was kind of erratic work
where maybe you get something, maybe you

couldn't?

A. Right. Right.

Q. But you had a place to stay?

A. Right. Right.

Q. How long did you live there?

A. About i6 months.

Q. Why did you end up leaving there?

A. Io just got tired, tired of being there
or whatever. It's like -- like how can I quote
this? It's like -- you, like, around a lot of

different, different caliber of people and stuff,
and some people like to get stuck there. Before
I got incarcerated, came back te Louisiana and
got incarcerated, I was staying, residing in
California, northern California. And when I come
back down here, I got knocked off and went to
prison and stuff. And then I wind up, you know,
getting residency there or whatever, you know.

Like to me, it was like they

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micoronaGcox.net

 
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 71 of 162

 

71
1 smali-minded or whatever, you know. I just had
2 to, like, make progress. If I was -- I gave
3 myself, like, a certain amount of time. Tf I
4 didn't make it here, I'm going, you know, leaving
5 here and going somewhere else.
6 Q. So I know you said you went up to
7 Michigan, and then you just mentioned northern
8 California. I'm not completely lost in the
9 timeline.
10 So when did you live in northern
11 California?
12 A. Before I came back to Louisiana, in '08
13 and then got incarcerated.
14 Q. Okay. Back then. You went up to
15 Michigan with VOA?
16 A. Right.
17 Q. Have you ever lived in any other states
18 other than Louisiana, Michigan, and California?
i9 A. No.
20 QO. How long were you in Michigan?
21 A. We stayed up there for, like, a month.
22 Q. And that was with VOA?
23 A. (Nods head affirmatively.)
24 Q. Okay. What did you do in Michigan for
25 VOA?

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 4060-9321 micoronafcox.net
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 72 of 162

 

72
1 A. Water restoration job. It was a
2 hailstorm at a high school and we had to, like,
3 clean up from the mold and stuff like that,
4 before the mold.
5 Q. So you were just a crew cleaning that
6 up?
7 A. Right. Right.
8 Q. And then you came back down?
9 A. (Nods head affirmatively.)
10 Q. And you ended up living at the VOA for
il about 16 months?
12 A. Yes.
13 Q. What cther kind of work did you do
14 through the VOA?
15 A. That's it.
16 Q. That was the only job you ever got?
i7 A. Yeah.
18 Q. Io know you said people would cail
19 looking for help.
20 A. Right. Right. They got all kind of
21 little -- different little things or whatever.
22 Q. But that was -- did you actually get
23 paid when you were in Michigan?
24 A. Yeah.
25 Q. How much did you make when you were in

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micoronafcox.net
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 73 of 162

 

73
1 Michigan?
2 A. Well, they told us, like, $2500. This
3 was Supposed to be a like a 14-day job, but we
4 wind up staying -- staying like a little ionger.
5 And then we had to, like, get at them ior -- we
6 had to get -- how this went? Like the labor
7 department or something because they was like
8 playing with our money and stuff. They had,
9 like, illegal people working -- working with them
10 or whatever.
11 I don't know if you recollect, but they
12 had, like, an accident on the highway to where
13 this guy was driving a van or whatever, but he
14 worked for the people that we were working for
i5 that contracted us or whatever. He wind up being
16 an illegal immigrant and ain't had no license or,
17 you know. It was a traffic fatality on the
18 highway or whatever. They was, like, piaying
19 with our money and stuff, you know.
20 So we left or whatever. Man, we want to
21 leave, you know. We gone or whatever. So we
22 drove the van back from Michigan to New Orleans,
23 and they wind up putting our money, like, on a
24 little card or whatever trying to cheat us for
25 the hours and stuff until we threatened them with

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(30d) 400-9321 micerona@cozx.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 74 of 162

li
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

74

the labor department and all of that stuff there.

Q. So how much money did you end up walking
away with from your work in Michigan?

A. Probably about 1100. Because we got
paid -~-~ we got paid ~- I think we got paid weekly
or whatever, biweekly, something like that. But
it didn't add up. It didn't add up right because
we were getting, like, per diem and stuff.

Q. And you said that was Supposed to be 14
days but then it was just kind of extended?

A. Right,

Q. How long did you actually end up working
in Michigan?

A. Probably like a month, 7 days a week, 12
hours a day.

Q. And you say that the 1100 didn't add up.
Why do you say that?

A. Because it didn't. It didn't. It was,
like, too much labor and far away from home and
stuff, you know, dealing with all of the stuff we
had to deal with.

Q. So outside of that time in Michigan when
you are living at VOA in that about a year and a
half, you said that you didn't have any other

work. Did you have any source of income other

 

Michelle Vidrine-Corona, CCR
$13 North Bengal Read, Metairie, Louisiana 760003
(504) 400-9321 micorona@cox.net

 
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 75 of 162

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

295

 

 

than the $1100 in Michigan that you got?

A.

Oakland.

oO F Oo FF OO Y

that.

No. My people send me money from

Who are your people?

My godfather.

What are their -- or his name?
Bernard.

Bernard what?

Martin.

Martin.

MS. RODRIGUE:

What? I'm sorry. I didn't get

MR. CENTORING:

Martin. Bernard Martin.

BY MR. CENTORINO:

Q.

A.

work?
A.
something
Q.

A.

Would he send you money regularly?
Yeah.

Oncé a month, once a week, how did it

Probably every week, every other week,
like that.

Did he send you the same amount?

No. It varied.

What was the general normal amount for

75

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 76 of 162

 

76
i him to send?
2 A. A hundred dollars.
3 Qo. A hundred dollars?
4 A. {(Nods head affirmatively.)
5 Q. Okay. Other than that money from
6 Mr. Martin and the $1100 you received from your
7 work in Michigan, during your time at the VOA,
8 the 16 months, did you have any other source of
9 income?
10 A. No.
11 Q. Did they charge you rent --
12 A. Yeah, they charge you rent.
13 Q. What was the rent?
14 A. My rent was $50, but it was 480.
15 Housing Authority paid $430. I was responsible
16 for $50.
17 Q. A month?
18 A. A month.
19 Q. Okay. And how did you pay for food and
20 anything like that?
21 A. i was on food stamps.
22 Q. Okay. Had you been on food stamps
23 before you went to VOA?
24 A. Yeah.
25 Q. Were you on food stamps when you worked

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micoronafcox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 77 of 162

10
il
12
13
id
15
16
17
18
19
20
21
22
23
24

25

 

 

V7

at Crossroads?

A. No.

ale You were paying for your own food?

A. Yeah.

Oo. 100 percent?

A. Right.

Q. What about when you worked for Catty
Corner?

A. I was on food stamps.

Qo. So you got off food stamps when you went

to Crossroads?

A. No. When I was working -- working at
Catty Car Corner, I was on food stamps. They,
like, started a new thing to where you had to go
down there, and so I told my case manager. I
said, Look. I said, I got a job. I can't be
going down to no food stamp office for no class
and stuff like that there because it just didn't
add up or whatever. And my case manager was
telling me, Well, don't tell them you got no job,
this, that, and other, you know. And I was like
in between the rock and a hard place where they
say be honest and all of this stuff here, not
active in, you know, the life anymore. So what I

got to lie for, you know?

 

Wichelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micoronacox.net

 
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 78 of 162

 

78
1 And I told the people at the food stamp
2 place, and they told me, Well, that don't consist
3 of, like, full-time, like, employment, so I just
4 said, Well, you know, the heck with it. Let it
5 run its course. I'm not about to keep going
6 because you can buy food stamps from somebody or
7 whatever.
8 Q. And that was while you were at Catty
9 Corner?
10 A. Yeah.
ll Q. And somehow you kind of managed when you
12 were at Crossroads in terms of food?
13 A. Yeah. I had a job, I was getting taxes
14 withheld on it. It ain't going to add up.
15 Q. What about health insurance? Do you
16 have Medicaid? Do you have any kind of health
i7 insurance through Crossroads?
18 A. Oh, I don't know. I didn't stay
19 employed there long enough to exploit all of
20 those areas.
21 Q. Did you have any kind of insurance when
22 you were at Catty Corner?
23 A. No.
24 Q. Medicaid at all?
25 A. Obamacare.

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micoronagcox.net
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 79 of 162

 

79
1 Q. Through the Marketplace?
2 A. Huh?
3 Q. You signed up online or somewhere else?
4 A. Yeah. That was the condition at
2 Crossroads or whatever. You had to sign up for
6 the things. So I talked to this lady, she's 4
7 monitor over there, Ms. Sharon. And she went
8 online and applied for it for me or whatever.
9 Q. That was through the Obamacare Web site?
10 A. Yeah.
1i Q. You said you were at VOA for 16 months.
12 Did you live somewhere after VOA before you were
13 picked up for -~ or charged with the crime you're
14 currently charged with?
15 A. Re-quote.
16 Q. Did you live anywhere between VOA and
17 OPP, is what I'm asking? Or did you go straight
18 from VOA here?
19 A, Yeah.
20 Q. Okay. After you were released -- and
21 this is why I was asking about the health
22 insurance.
23 After you were released from Tallulah in
24 July 2016, after the about 30 days that you were
25 there, did you see any medical professionals

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003

{504} 400-9321 micoronagcox.net
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 80 of 162

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

BO

about your time that you feel you were
over-detained?

A. No. But I had one of those scheduled
before I was arrested presently speaking.

QO. What was that appointment for?

A. That was, like, an assessment or
whatever because I was getting back in a riff
with the housing, the housing thing or whatever.
Because the place where I was at on Canal and
Derbigny, the VOA, my case management, Ms.
Camilla Hill and Ms. Denise, they got, like,
fired or whatever. And so that, like, opened up,
dike, a door for, like, you to get, like, back in
get, like, back in there or whatever because it's
under new management, under new management now
that I found out.

Like I qualify for permanent, low income
housing or whatever. And it was just I just to
have an assessment and all of that other stuff,
sort of stuff there. And I had an appointment

for that, like, May the 25th.

Q. With the doctor?

A Yes.

Q. What was the name of the doctor?
A Down on Simon Bolivar, the health

 

Michelle Vidrine-Corona, CCR
813 North Bengal Read, Metairie, Louisiana 70003
(504) 400-9321 micoronafcox.net

 
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 81 of 162

 

Bl
i center,
2 Q. DO you remember anything more, what the
3 name of the heaith center is?
4 A. No. It's on Simon Bolivar by Chicken
5 Mart.
6 Q. You don't remember the doctor's name?
7 A, No, I don't remember the name or
8 whatever, but I had an appointment confirmed for
9 May the 25th,
10 Q. Okay. Well, let's put it this way.
11 Between when you were released from Tallulah on
12 July 2016 and sitting here today, had you treated
13 with any physicians of any kind?
14 A. No.
15 Q. You haven't had any appointments with
16 any doctors, therapists, dentists, orthopedic
17 Surgeon, any kind?
18 A. Not yet.
19 0. You say "not yet." Are you planning on
20 having an appointment?
21 A. Yeah.
22 QO. What kind of appointment are you
23 seeking?
24 A. I guess all kind.
25 Q. What kind?

 

 

 

Michelle Vidrine-Corona, CCR
B13 North Bengal Read, Metairie, Louisiana 70003
{504) 400-9321 micoronaficox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 82 of 162

10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

 

82

A. All.

Q. Ail kind?

A. Yeah.

Q. What does that mean?

A. Well, due that I'm kind of like --
presently speaking, I'm kind of like -- what you
call it? Not really stressed out or whatever,
but it's just a lot that I'm dealing with. Like
right now, like answering these questions and my
past being brought up and all of that stuff
there.

Q. So are you going to seek some kind of
mental health professional?

A. Probably so. T'm, like, oppressed.

Q. Can you explain that Feeling with a
little bit more detail?

A. Really ain't -- there really not nothing
to explain. You got somebody constantly asking
you questions in a different manner, redirecting
Questions and stuff like this here, you know.
It's kind of like Oppressing,.

Q. From me?

A. Just to me, period, or whatever, you
know. It's like we brain wrestling or something,
you know. The fact -- if the facts on the paper

 

Michelle Vidrine-Corona, CCR
813 North Bengal Read, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 83 of 162

 

1 or whatever. You know what I'm saying?

2 QO. Would you like to take a break?

3 A. Yes.

4 MR. MOST:

5 Why don't we take five minutes.

6 (A short recess was taken.)

7 BY MR. CENTORINO:

8 Oo. All right. Mr. Grant, before the break,
9 we were just talking about how this alleged

10 Oover-detention affected you mentally, and you

11 mentioned to me that you were discussing -- or
12 you were thinking about seeking out a mental

13 health professional.

14 Can you tell me when you made that

15 decision?

16 A. Io can't remember. But I know I had a
17 confirmed appointment for May the 25th for a full
18 assessment.

19 QO. OF 2018?

20 A. Yes.

21 Q. With who?

22 A. With whatever the place is on Simon

23 Bolivar right by Chicken Mart. Anybody familiar
24 with the landmark where I'm talking about, they
25 know where I'm taiking. I think that's Crescent

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-932} micoronaficox.net
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 84 of 162

 

84
i City, something like that, yeah.
2 QO. So it's the same place that you had had
3 an assessment scheduled before you were picked
4 up?
5 A. Right.
6 Q. But you had an additional appointment
7 Scheduled for May of this year?
8 A. Yes.
9 Q. What doctor?
i0 A. I don't know the doctor. That would
11 have been confirmed to me once I would have made
12 it there.
13 Q. How did you make that appointment?
14 A. Over the phone, They asked you some
15 questions over the phone.
16 QO. Okay. Do you have any documentation
17 from that scheduling of the appointment?
18 A. No. But I’m more than sure they can
19 give it to you if you ask.
20 Q. Okay. I know you said that you had an
21 appointment before you were picked up at that
22 Same location, and then you had this May 2018
23 appointment there. Had you ever actually gone to
24 that facility? Have you ever actually been
25 Created or seen in that facility?

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
{504) 400-9321 micoronafcox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 85 of 162

 

1 A. I can't recollect. I don't know.

2 Q. Did you have any appointments with the
3 prison doctor at Tallulah while you were at

4 Tallulah?

5 A. I don't think other than intake. I

6 don't know.

7 QO. Before the break you were telling me

8 that you were feeling oppressed by basically all
3 of this?

10 A. I'm feeling what?

il Q. Oppressed, I believe is what you said?
12 A. Yeah.

13 Q. And we were about to get into sort of
14 the details about that feeling. I want to

15 understand what that feeling actually is, what
16 that means.

17 Can you explain on a day~to-day basis
18 what that means to you?

19 A. Just put yourself in my shoes. I'm

20 asking you these questions and you respond.

21 would you feel? That's how I'm going to reply to
22 that.

23 QO. Are their other causes for that feeling
24 other than me?

25 A. No.

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
($04) 400-9321 micorona@cox.net
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 86 of 162

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

86
Q. So before you walked in here, were --
let's put it this way.

I couldn't have caused you to try and
schedule the appointment back in May because we
hadn't met. So what caused you to seek out the
appointment in May of 2019?

A. Well, because I had a buddy of mine,
Solomon, Solomon Nero, he like -- like told me to

-- told me the specifics and all of that stuff
there. And told me to ~~ for to call, that they
help you with housing and stuff like that, you
know.

Q. So what was the purpose of the

assessment that you scheduled?

A. For housing, to obtain, like, housing.

Q. In May 2018?

A. Yes.

Q. Okay.

A. On top of mental assessment and
everything else. All of that is included with
the package of the assessment. Pericd.

Q. SO you were going for the Purpose of

housing?
A. Everything.

Q. When you say "everything," what else

 

Michelle Vidrine~Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 87 of 162

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

87
were you hoping --
A. Mental. Everything. Everything.
Q. Okay. I'm trying to get in the details

of it. So when you say "mental," what were you
hoping to get out of it, this appointment in May
of 2018, in terms of mental health?

A. An answer to everything like you're
trying to find out an answer to what you're
trying to find out specifically or whatever, you
know, For being incarcerated. It's basically
like if you would have been incarcerated like a
certain amount of time or you feel like you can't
get back right or whatever, I couid talk to the
doctor about this or whatever. You know what I'm
saying?

I know I'm not institutionalized or
nothing like that. You know what I'm saying? I
don't take no medicine or nothing. Maybe I may
need to take some medicine. I don't know, you
know. That's what the assessment was basically
for.

Q. Okay.

A. Or whatever. You ask your specific
questions, and then, you know, tell you, well, we

got an assessment for you scheduled for such and

 

Michelle Vidrine-Corona, CCR
813 North Bengali Road, Metairie, Louisiana 70003
(504) 400+9321 Micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 88 of 162

 

1 such date, and, you know, such and such time or
2 whatever, you know. In order to obtain housing
3 through Unity you have to have the assessment,

4 you know.

5 Q. Would you be seeking mental health

6 professionals if you didn't have to seek an

7 assessment for housing purposes?

8 A. Yes. Based upon everything I went

9 through in life, yeah. Probably would.

10 Q. Can you explain why?

11 A. Can I explain why?

12 Q. In other words, we talked about how

13 you're hoping that the assessment would have

14 housing consequences and maybe help you out with
15 mental health. You said maybe you might need a
16 prescription, you don't know. Tf you put housing
17 out of the equation -- and I noticed you also

18 Said that you're seeking -- you may seek mental
19 health help in the future.

20 As we sit here today, putting me --

21 taking me out of equation as much as you might
22 not like me, just talking about DOC and the --
23 about 30 days or short of 30 days that you spend
24 at Tallulah, what did that cause or what do you
25 believe that caused in terms of your medical

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Read, Metairie, Louisiana 70003
{504) 400-9321 micorona@cox.net
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 89 of 162

 

89
1 health sitting here today? Do you understand the
2 question?
3 A. Most definitely I understand the
4 question.
5 Q. Okay.
6 A. I feel as though all the other times,
7 just like you showed me my master prison record
8 with all of my convictions, I didn't have no sort
9 of discrepancies or none whatsoever up until this
10 present moment or whatever, you know. I knew I
11 was supposed to be out, I wanted to be out back
12 to my job or whatever, you know. That alone, it
13 was like 15-year old case or whatever. You know
14 what I'm saying? And they didn't want to resolve
i5 it or whatever.
16 They was trying to mess over me, and the
17 judge give me the year and stuff like that saying
18 here, them sending to me to Taliulah and all.
19 You got people getting stabbed up there and
20 everything, man. That's what I'm around, I
21 wasn't even supposed to be on that tier with the
22 amount of time that I had.
23 Q. Did you see something during that about
24 month at Tallulah that you hadn't seen ever in
295 Prison before?

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9322 micorona@cox.nect
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 90 of 162

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

30

A. Yeah.

Q. Like what?

A. Stabbings.

Q. You had never seen a stabbing before you
were in Tallulah?

A. No.

Q. At any prison?

A. No.

Qo. YOu saw someone get stabbed at Tallulah
Or you just heard about it?

A. I saw someone be stabbed at Tallulah
behind contraband, cell phones.

Qo. Who was stabbed?

A. I don't know the individual. But it
occurred.

Q. Do you know who stabbed the individual?

A. No.

Q. But you saw it?

A. Yeah. You got, like, a hundred peopie

on the tier.
Q. Nobody talked about it after the fact

about who was stabbed or who did the stabbing?

A. (Shakes head negatively.) Welcome to
Tallulah.
QO. So you never heard any names?

 

Michelle Vidrine-Corona, CCR
813 Nerth Bengal Road, Metairie, Louisiana 70003
(504) 460-9321 micorona@cox.net

 
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 91 of 162

10
Ll
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

91

A. No.

Q. Had you ever heard of anybody being
stabbed in prison before you went to Tallulah?

A. Numerous times.

oO. But you never saw it?

A. Up until when I was there, presentiy
there.

Q. Okay. Did you know the people who were
stabbed or who was -~ the person who was stabbed
at Tallulah?

A. No.

Q. Was there anything else at Tallulah that

you saw that you had never seen in prison before
that disturbed you?
A. Yeah. The amount of contraband. The

mass contraband.

Q. Like what?

A. Cell phone, mojo, knives, you know.

QO. How did those things disturb you?

A. Well, they disturbed me in a major way
because if you -~- to me, this is just my proof

from being incarcerated or whatever, and you go
somewhere that's already like close, close knit.
So you're like the last person to come there. So

if they were to run and try to elude the people

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(304) 400-9321 micorona@cox.net

 
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 92 of 162

 

92
i and they throw the stuff, they're going to throw
2 it by your bed. You're the new guy on the tier.
3 You know what I'm Saying? So you be the one,
4 like, stuck or whatever. You know what I'm
5 saying? In that aspect. You know what I'm
6 saying? Like that.
7 Qo. So it's a fear thing?
8 A. No, not a fear thing. It's just that
9 will I go home when I'm Supposed to go home, if tf
10 got to reside here any longer.
1l Qo. I'm assuming you had seen some
12 contraband before that time at some prison?
13 | A. Yeah, but not like over there.
14 (Gic Just in terms of volume?
i5 A. Yeah.
16 Q. What was the prison before Tallulah that
17 you saw the most contraband at?
18 A. Tallulah. I ain't ever seen that much
19 contraband before because we're in a new era
20 right now. Back then you didn't have no cell
21 phones and all that type of stuff there. See,
22 now, a cell phone is like commonplace over there.
23 You know what I'm saying? it was just like the
24 streets other than you just can't go to the
25 refrigerator or walk out the door.

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 93 of 162

10

11

12

13

14

15

16

17

18

19

20

21

22

23

25

 

 

93

Q. So let's talk about cell phones for just
a second. You said you were worried about maybe
something being thrown towards you in an
emergency or maybe you'd get blamed for the
contraband.

Was there any other aspect of the cell
phones that disturbed you other than possibly
being kind of framed with it?

A. That's basically it, yeah.

Q. Okay. You mentioned mojo. Any of the
other contraband that you saw that was there?
Any other fear from the contraband other than
just being framed with it?

A. No. Having to probably hurt somebody

once they lose their mind smoking mojo or

whatever. That's about it.

Q. Were you ever framed with contraband at
Tailulah?

A. No. Ioain't never had no type of
contraband. You got my master prison record in

front of you.

QO. Obviously, being in any prison anytime
can be hard. Other than the contraband issue
that we just discussed, were there any other

issues that made your time at Tallulah harder?

 

Michelle Vidrine-Corona, CCR
813 North Bengal Read, Metairie, Louisiana 76003
($04) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 94 of 162

 

1 A. Yeah. Just being away from home.

2 being up north, period, or whatever. You know

3 what I'm saying? Just being up north, period.

4 Iowent through one detention center when
5 I first got incarcerated on the term that I

6 served up in Jonesboro. From New Iberia to

7 Jonesboro. From Jonesboro, I went to poc. I

8 went to Camp Beauregard. And from there Ii

AD

remained in DOC custody or whatever.

10 Q. What was it about being up north that
11 made it hard?

12 A. Just they call it the holiday camp.
13 Just being in them type of places, just the

14 contraband, period, cell phones and all of that
15 type of stuff. Just a bunch of, you know --

16 a bunch of chaos come with that, you know.

17 Q. Anything other than the contraband?
18 A. No. Other than just being in a

19 warehouse, no. It's basically the contraband.
20 QO. When you say "warehouse," why do you
21 mention that?

22 A. Because that's all it is. It's a

23 warehouse.

24 Q. More so than other prisons?

25 A. Yeah,

 

 

 

Michelle Vidrine-Corona, CCR
@13 Norch Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 95 of 162

 

i QO, Why?

2 A. Because you're just stuck in there.

3 just stuck in there, You ain't going to no chow
4 hall, none of that.

5 Q. In other words, fewer amenities at

6 Tallulah than other prisons? Is that what you're
7 getting at? Fewer things to do?

8 A. Yeah. But that's ‘what they -- they

9 pacify you with the contraband, cell phones and
10 narcotics and stuff like that. And once all that
1i freeze up, it's total chaos.

12 Qo. Okay. Other than most things, because I
13 want to get your full story here. Other than

14 those things we just discussed, the contraband,
15 the warehouse element, were there other things

16 about your time at Tallulah --

17 A, Yeah, Just being up there and I know
18 wasn't supposed to go up there. You follow me?
19 Q. I think so.

20 A. By just being way up north. And then
21 when I went to use the phone over there, it's not
22 secured. That's some other kind of thing. My

23 people done wasted money on the phone for my

24 little niece, to Alfred, or whatever. You know
25 what I'm saying?

 

 

 

Nichelle Vidrine-Corona, CCR.
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 96 of 162

 

96
1 Qo. Why is that?
2 A. Because that's a different -- that's a
3 different company. That's up north. But now, if
4 I'm not mistaken, they probably secure us now.
5 But back then or whatever, you know. That was in
6 the newspaper too, where they was talking about
7 the phone thing or whatever, you know, how they
B are monopolizing the situation with the phones
9 and stuff like that. Yeah, all of that like
10 played a role in it. You know what I'm saying?
11 Even when IT knew somebody up there that
12 had access to a phone, but I'm on their timeline.
13 I just can't go at them, Man, I need to use the
14 phone, you know. T ain't got no money at the
15 time to pay them. You know what I mean? For
16 that.
17 o. When you were at Dixon, did you ever
18 have anybody come visit you?
19 A. No.
20 Qo. When you were at Tallulah, did anybody
21 visit you?
22 A. No. But it's just the principle of
23 being far away from home. When I was in Dixon,
24 Dixon is a DOC camp or whatever. That's down
25 south. That"’s where I'm from, down south. So

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Read, Metairie, Louisiana 70003
{504} 400-9321 micorona@cox.net
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 97 of 162

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

97

that wasn't the problem. Then I had class A
trustee status on top of that, which I've
obtained in all of my terms I've served, class A
or B trustee status.

Q. Between your release from Tallulah in
July of 2016 and being charged with the crime
that you're currently at OPP for, how did your
time at Tallulah affect your day-to-day
activities?

A. Like you living on an edge, Man. You
like on edge. You never know what's going to
happen, you know, And like we kind of stick
together. Meaning, like, you know, us from New
Orleans, we, like, stick together.

Q. Did your time at Tallulah between your
release and your current charge affect or disturb
you in any other ways that we haven't already
talked about?

A. Yeah. It had me like on the defense to,

like, I was just ready to just snap at any

moment. You never know what's going to happen.
Q. What are you worried is going to happen?
A. Huh?
Q. What were you worried was going to
happen?

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
{504) 460-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 98 of 162

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

98

A. A gang fight.

QO. No. I mean after you were released?

A. After I was released?

Q. Yes, sir.

A. Say that again.

Q. Sorry. I'm trying to get at what you
were feeling between your release from Tallulah
and being picked up again here. Like, when you
were working at Cross -- no. No. I’m sorry.
Like, when you were working in Michigan or when
you were just at VOA, for example, how did your
time -- or did your time in Tallulah affect you
in a normal day while you were at VOA?

A. Yeah, it affected me because I thought
about how I lost a job and everything, you know.
All of that. How after doing time -- TI had done
time in California too. And when I come home off
of that, the statute of limitations had done been
met or whatever because ft wasn't detained. And I
come back to Louisiana in 'O08 or whatever, you
know. Yeah, all of that, like, play a role, like
Once you play the whole tape back or whatever,
you know. When you got something, like, goad
like going or whatever, and then your past like

come back to life, you know, out the sky blue and

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micoronalicox.net

 

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 99 of 162

 

99
1 haunt you. It's very discouraging, you know.
2 QO. And I just want to make sure I have
3 this. When you were at Tallulah, were you
4 injured in any way?
5 A. No. Other than mentally scarred, no.
6 Q. Okay. You said you hadn't had any
7 appointments with any doctors since basically
8 your release from Dixon, correct?
9 A. Correct.
10 Q. Before you were incarcerated at Dixon,
li did you have any kind of regular family doctor or
12 Physician, either in California or Louisiana?
13 A. No.
14 Q. Do you take any prescriptions right now?
15 A. No.
16 Q. Or before you were incarcerated for the
i? current charge?
18 A. No.
19 Q. Have you ever undergone Surgery of any
20 kind?
21 A. No.
22 Q. You said that at Dixon there hadn't been
23 any or hadn't been as much contraband as there
24 was at Tallulah and that you hadn't seen a
25 stabbing while you were at Dixon. Were there --

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 100 of 162

 

i00
1 what were some of the things you did see that
2 disturbed you at Dixon?
3 A. Nothing really other than homosexuality.
4 Q. How did that affect you?
5 A. It's like it's -- I don't know.
6 Probably you're in a new era now. I'm just going
7 to quote it like that,
8 Q. Was that the worst thing you saw at
9 Dixon?
10 A. No, I don't know because I was on a
11 whole different compound, I was on a trustee
12 compound. So I don't know. We had to go, like,
13 to the main jail, like general population. I
14 didn't go over there too much unless =I was going
15 to school or something like that.
16 Q, You ever see anybody get beat up?
17 A. Yeah. A few times.
18 Q. Yeah? Bad?
19 A. Not really.
20 Q. Did you ever get injured at Dixon or
21 hurt?
22 A. No.
23 Q. And by that, I mean even if another
24 inmate didn't cause it, if you just got hurt
25 doing work or anything like that?

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
{504} 460-9321 micorona@cox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 101 of 162

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

101
A. No,
QO. Other than this lawsuit that we're
talking about here, have you ever been a
Plaintiff in a lawsuit other than this?
A. Not really. Not really. Iowent through

a deposition with RTA, but the female I was
messing with like at the time, we kind of, like,
fell out, and I was by my mom's house with the
people, the deposition people from RTA came to my
mom's house without sounding familiar with the

Specifics of the deposition with that encounter

there.
Q. When was that?
A. That was a long time ago.
QO. Early 2000s, ‘90s?
A. "90s, early '90s.
Q. Were you sued in that suit?
A. No. Iwas, like, a witness or whatever.

So that's what made me familiar with what a
deposition consist of, that they came and asked
mé questions.

Q. Okay. What I'm going to do now,
Mr. Grant, I'm going to turn it over to them. I
may have a couple more, but I want to give them

an opportunity.

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micoronafcox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 102 of 162

10
li

12

14
15
16
17
18
19
20
21
22
23
24

25

 

 

102
MR. CENTORINOG:
Thank you.
MR. MOST:
Do you want to take a break in
between or do you just want to keep going?
THE WITNESS:
Just keep going.
MS. RODRIGUE:
For the record, this is Laura
Rodrigue.
EXAMINATION BY MS. RODRIGUE:
QO. Mr. Grant, I don't think we've ever met.

Have we ever met?

A. No.

Q. I want to ask you a few questions,
follow up with some of the questions that he had
asked you before, Again, same thing applies. Tt
you don't understand one of the questions I'm
asking, just let me know. I can rephrase it. Or
if you have any ~- if I'm not explaining it well,
just let me know,

1801 Canal Street is the address that
you listed or you gave for where you were living
before you got -- let me ask you.

What is that address, 1801 Canal Street?

 

Hichelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(304) 400-9371 micoronafcox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 103 of 162

10
ll
12
13
14
15
16
17
18
i9
20
21
22
23
24

25

 

 

103

A. That's the Volunteers of America.

Q. Okay. And when were you living there?
Give me all of the years in which you were living
there?

A. Iwas living there from April of 2016
until June of 2018.

Q. And where were you living before April
of 20167 I know you were incarcerated, correct?

A. {No response.)

Q. Okay. Tell me where you were living
before that, before the VOA?

A. Before April of 2016, I was living with
people. Like staying at people's houses,

different people's houses.

Q. So were you homeless?
A. Yes, you can quote that.
Q. So you were homeless before you get

Picked up on this warrant in 2016, correct?

A. No. i owas residing at the Volunteers of
America.

Q. But that's a place that they provide
temporary housing for people, kind of on a need
basis, correct?

A. No. iodon't -- you Probably got your

specifics like misinterpreted.

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micoroana@cox.net

 
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 104 of 162

10
li
12
13
14
15
16
17
18
13
20
21
22
23
24

25

 

 

104

Q. Okay.

A. Io just explained my rent was $50 and
Housing Authority was responsible for paying the
430,

Q. Okay. So you had a place to Sleep at
the VOA from April 2016 leading up to June of
2018, correct?

A. Yes.

Qo. And that's when YOu were arrested for
the simple burglary for which you're incarcerated

now, right?

A. No.
Q. Okay.
A. You're talking about presently, what I'm

presently in jail for now?

Qo. Correct. What are you in jail for now?
A. I'm in it for Simple burglary.
Q. Correct, And you got booked on that in

2018, correct?

A. Yes. April.

QO. And at the time you were living -- up
until the time of that burglary, you were
sleeping where?

A. fowas sleeping at a shelter.

Q. Okay. So when do you Stop living on

 

Michelle Vidrine-Corona, CCR
§13 North Bengal Road, Metairie, Lovisiana 70003

(504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20

10

11

13
14
15
16
17
18
19
20
21
22
23
24

25

Page 105 of 162

 

 

105

Canal Street?
A. June of 2017.
Oo. Just a moment ago --
MS. RODRIGUE:
Can you go back or --
THE WITNESS;
I misinterpreted what you said.
Because the question you asked me, you're asking
me about my present day charges. I'm thinking
you're talking about from when i WAS arrested for
the warrant.
BY MS. RODRIGUE:
Q. Let me be clear.
Before you're arrested for the warrant,

where are you living?

A. Before I was arrested for the Warrant
for -- from 2000?

Q. Right. There's no warrant on this case,
right?

A. Right.

Q. You get vicked up because somebody calls

the police or they see you out of their window,
correct?
MR. MOST:

So can we -- can we go off the

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 406-9321 micorona@cox.net

 
Case 2:17-

v-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 106 of 162

 

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

106

record for a second? Do you mind?
MS. RODRIGUE:
Sure,
(Discussion held off the record.)
BY MS. RODRIGUE:

QO. Okay. When there is a Warrant that is
Outstanding that we know gets issued sometime in
2000, correct, the year 2000? Okay? That's when
you're going to hear me refer to a warrant.

You're with me?

A. (No response.)

Q. You have to answer.

A. Yes.

Q. Okay. The case that you are in jail for

now, there was not a Warrant lingering out there,
Fight? You're arrested on the scene at the time
of the incident, correct?

A. Correct.

Q. Okay. Leading up to that arrest on the
scene at the time of the incident for 2018, the
days before that, where were you living?

A. I was homeless.

Q. Okay. What point did you stop living on
Canal Street and become homeless?

A. June of 2017.

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
{504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 107 of 162

10
11
12
13
14
is
16
i7
18
19
20
21
22
23
24

25

 

 

107

Q. Okay. So now when you're released from
Tallulah, you go to live on Canal Street,
correct?

A. Right.

QO. You have a place to live? Had you been
living there before your -- before you went in
for this 30 days?

A. Yeah.

Q. Is that where you were living before?

Okay. SO you returned to the exact same

place that you had been living before?

A. Right.

Q. Everything's fine, correct?

A. (Nods head affirmatively.)

Q. And you stay there for a whole "nother

year, correct?

A. (Nods head affirmatively.)

Q. You have to answer.

A. Correct.

Q. And then you said you kind of decided
these people were small~minded, you were going to
leave the Canal Street Place, the facility,
correct?

A. Correct.

Q. So you decide to become homeless then?

 

Michelle Vidrine-Corona, CCR
@13 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 108 of 162

10
Ll
12
13
14

15

1?
i8
19
20
21
22
23
24

25

 

 

108

A. No, I don't decide to become homeless.
Tf you really want to know the truth to the
Matter, I absconded and left and went to Houston.

QO. Right. And that's where you absconded
from your parole and you were sort of on the run?

A. Yes. Yes. Which I'm not being charged
for.

QO. Okay. That's again between you and your
Parole officer.

But you kind of absconded, you flew to

Houston at that time, correct?

A. Right.

Q. Now, at the time that you flee to

Houston for what reason?

A. Just to go to Houston.

Q. What was there?

A. To leave New Orleans. Somewhere to
stay.

Q. Okay.

A. Around my family.

Q. Who was in Houston that you knew?

A. Friends.

Q. Did you have a place to live?

A. Yes.

Q. Who were you living with?

 

Michelle Vidrine-Corona, CCR
813 North Sengal Road, Metairie, Louisiana 70003
(504) 400-9321 micoronaBcox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 109 of 162

10
ll
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

109
A. Friends.
Qo. Do they have a name?
A. I don't want to give their name.
QO. Why not?
A. I prefer not to.
Q. Is there a reason?
A. Because I prefer not to.
Q. Okay. You say -- I know sometime in the

deposition you were Saying you didn't want to
give certain people's names because some people
don't like attention or they don't like

publicity, correct?

A. Right.
Q. Do you like publicity?
A. No, I don't like publicity. I like

injustices to be exposed.

Q. Okay. So is that what you -- that's
what you think this is about, injustice is being
exposed?

A. That's exactly what it's about.

Q. Okay. Let me ask you, when we talk

about injustices.

When you got -- first you say you go ta
the police station. Okay? When you first -- the
first time you go -- let me get the date --

 

Michelle Vidrine-Corona, CCR
813 North Bengal Read, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 110 of 162

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

110

A. That's April of 2015, 2016.

QO. Correct, April of 2016 you go, and
somebody tells you there you have -- and I'm
going to quote you on this. You have a court
capias?

A. No. She didn't say it was a court
Capias. She said there's Something in the

computer that's Popping up. And when she brought
the year up, I told her about it being 2015.
Ma'am, I just come home from prison. And she
said, Well, what you coming to get a background
check for? I said to obtain housing. And she
Said, Well, good luck with your housing. I
Okayed your background check.

Qo. Okay. So she gives you a notice, right?

She tells you Something pops up from 2000, right?

A. Yes.
OQ. And you're thinking -- anda you've used
this language before, you're thinking -- let me

see. There's a statute of limitations, right?
This is 15 years. Certainly I can't be --
they're not going to come after me for this
Charge, right?

A. No.

on You didn't think that?

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Lowisiana 70003
(504) 400-9321 micorona@cox.net

 

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 111 of 162

10

Il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

111

A. No.

Q. So you thought there was a possibility
they could want to still come after me for this
charge, right?

A. I guess,

Q. You did. Okay. So she tells you,
there's a court -- you used the word court capias
because, look, you've been through the system
dating back to the mid '80Qs.

A. Ioused court capias because I found
that's what it was when I was detained, that
there was a court -- when I went across the
street, she told me, she said, you -~- I told her,
Well, I'm on borrowed time right now. T'li go

down there next week.

And when I went to the court on the
second floor or whatever and asked them, and they
told me ain't nothing showing up or whatever.

That's what they was telling me. They said,

Well, you must be trying to get -- what they say,
something expunged. I said, No. I know what
expunged means. I'm not trying to get nothing

expunged or whatever.
Q. Okay. So you say you actually go in

Aprii, they tell you there is something. You

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
{504) 400-9321 micorona@cox.net

 
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 112 of 162

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

realize somebody could be looking for you, there
could be a capias out there, and you go back two

weeks later, You went back two weeks later?

A. I would say, like, a week later.

Q. Okay. One week later?

A. Yes,

Q. To try and get that -- whatever is in

the system?

A. To find out what it is.

Q. Right.

A. And they didn't have no record of it.
Q. Okay. So at that point I'm sure you

thought to call your friend who rubs elbows with

important people, right?

A. No. I didn't have to.

Q. Why not?

A. Because I had already got my background
check. My background check came to haunt me like

two months later when they wanted the positive
ID. That's when I went to jail for the court
Capias that was brought to my attention. You got
to see the judge.

Q. Okay. SO you said you got -- basically
you got what you needed from housing, so you

didn't worry about the other thing anymore,

 

Michelle Vidrine-Corona, CCR
813 Nerth Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 113 of 162

16
11
12
13
14
15
16
i7
18
Ig
20
21
22
23
24

25

 

 

113

right?

A. Right.

Q. So when you go back to finalize the
housing, somebody is saying -- the same people
are telling you that toid you two months before
that this is still in the system, right?

A. No. No. Housing Authority don't have
nothing doing with the police, The only thing
Housing Authority do is give you housing if you
got a clear background check. By my backqround
check not being cleared, they had not submitted
their payments to the Volunteers of America.

Q. Because it was never cleared?

A. Because of my warrant. Because it was
Showing up I had a warrant or whatever.

QO. Right. And that's what they told you in
April?

A. No, they didn't tell me that. That's
what they told me, like, in June. They just told
me a@ positive ID. I guess the positive ID is a
code word for a warrant or something. I don't
know.

QO, Well, if you didn't know what it was,
Why did you go back a week later to try and get

it cleared up?

 

Michelle Vidrine-Corona, CCR
813 North Bengal Read, Metairie, Louisiana 70003
(504) 400-9371 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 114 of 162

10
11
12
13
14
15
16
17
18
19
20
2i
22
23
24

25

 

 

114

A, I didn't try to get nothing cleared up.
IT was trying to find out what it was that's
Showing up on there from 2000 if I just did seven
years on a 15-year sentence, I wanted to know
how a warrant becomes active after I done did --
had class A trustee status and everything else
and got a job at a group home and all of this
here, how a warrant will become active a year
into my freedom which makes eight years.

Q. Right. So you wanted to know? You went
back a week later. Because as you just said, you
wanted to know how a warrant became active for
something from so long ago, correct?

A. Correct.

QO. So at that point you realized there is
an active warrant for you?

A, No, No. I'm not going to let you put
words in my mouth.

Q. I don't need to, sir. We have the

transcript.

A, Yeah.

Q. You go back in June, correct?

A. Right.

Qo. Because they can't clear anything
because there is an active Warrant there. So you

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 115 of 162

-

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

115

have to go back in June, right?

I don't know.

You don't know if you went back in June?
Iodon't know what you're talking about.
Did you go back in June?

Yeah, I went back in June.

10 FP MO FY OO BF

Because you had to finalize the stuff
with the housing people, correct?

A. Yeah, So they could start paying me
$430 to the Volunteers of America.

QO. Correct. When you go back in June, they

book you on that active Warrant, correct?

A. Yes.

Q. Okay. You go into OPP at that time,
right?

A, Right.

Q. And you know why you're there?

A. Right.

Q. It's a case back from 2000. And you
Said, I served -- I've served a chunk of time at

this point, right? This seems like an injustice,
right?

A. No, I didn't say that. That's what the
judge said,

Q. And what does your lawyer say?

 

Michelle Vidrine-Corona, CCR
§13 North Bengal Road, Metairie, Louisiana 70003
{S04} 400-9321 micoronaBcox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 116 of 162

 

116
1 A. My lawyer basically didn't say nothing
2 because the lawyer, this, like, name that's on
3 the -- my first lawyer at first or whatever, then
4 I wind up getting Aaron Zagory the next time I
3 went to court.
6 Q. And that's who you have now?
7 A. Yes.
8 Qo. So when you go to court, do you ask your
9 lawyer about the time limitations?
10 MR. MOST:
11 Objection. Attorney/client
i2 privilege.
13 Are you going to ask him about what
14 he talked to his lawyer about?
15 MS. RODRIGUE:
16 t'm going to ask him if he asked his
17 lawyer about time limitation.
i8 BY MS. RODRIGUE:
19 Q. Did you ever ask him, is this case
20 prescribed?
21 MR. MOST:
22 Objection. Wait. This is
23 attorney/client privilege. You're asking for his
24 conversations with his attorney?
25 MS. RODRIGUE:

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 117 of 162

10

li

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

 

lawyer.

MR.

liv

No. {I asked him what he asked his

MOST:

Yes, that's covered by

attorney/client privilege.

BY MS.

Q.

RODRIGUE:

Let mé ask you this. Did you ever

wonder if your case had been Prescribed since it

had been 16 years since you had committed the

crime?

Q.

a oO YFP O

Yes,

Did

Yes.

You

Yes.

And

you ask him?

wondered about that?

did you ever get any answers about

it from anybody?

A.
Q.
A.

Yes.

And what answers did you get?

I get that's a court Capias because I

had to see a judge. That's the answers that I

got.

Q.

anything?

Okay. So did the judge ever tell you

Did they just tell you just plead

guilty and get it over with? Is that kind of

 

Michelle Vidrine-Corona, CCR

813 North Bengal Road, Metairie, Louisiana 70003

(504) 400-9321 Micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 118 of 162

10
il
12
13
i4
i5
16
17
18
19
20
21
22
23
24

25

 

 

118

what the information you got?

A. No, that wasn't the information. At
first they tried to give me, like, seven years,
and Judge Camille Buras said no, you need to find
somebody who's authorized to make the deals or
whatever. All of that is in open court in my

transcripts.

QO. Okay. So that's all out in the public
anyway?

A. Yes.

Q. So you decided you were going to admit

guilt, right? You were going admit that you had
done this in 2000? And you did that, right? We
have the paperwork. You signed the Boykin form.
You said, I plead guilty. I waive my rights, I
acknowledge guilt, I'm pleading guilty because I
am, in fact, guilty, correct? .

A. No. I pled guilty to resolve the

matter, period, to get back to my life.

Q. Okay. Fine. You filled out that Boykin
form -- you know what a Boykin form is, right?

A. Yes.

Q. ft says I'm pleading guilty because I
am, in fact, guilty. You acknowledged that, you

Sign it, correct?

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Lotlisiana 70003
(504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 119 of 162

 

1 A. Correct.

2 QO. You did that on all of the cases, you
3 pled guilty, right?

4 A, Right.

5 Q. So we don't need to talk about alleged

6 crimes or anything? You pled guilty because you
7 were, in fact, guilty, correct?

8 A. Correct.

9 QO. All right. Now, once you plead guilty,
10 you go -- you know in court y'all are discussing
11 with the judge that you're going to have to go
12 through processing, and you know that. You've
13 been through the system many times. Not just in
14 this state but in California too, right?

15 A. Tt's a different system.

16 QO. I understand, and I believe you. But as
17 far as how Louisiana goes, you know that you get
18 booked and there is a processing period, correct?
19 A. Correct.

20 Q. Okay. Because they have to process your
21 time, they have to calculate your time. TE

22 you're sentenced to the Department of

23 Corrections, there is a whole -- there is a

24 Process that happens, right?

25 MR. MOST:

 

 

 

Michelle Vidrine-Corona, CCR
B13 North Bengal Road, Metairie, Louisiana 70003

(504) 460-9321 micoronaBcox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 120 of 162

10
ll
12
13
14
15
16
i7

18

20
21
22
23
24

25

 

 

120
Objection. Calls for speculation.
MS. RODRIGUE:
Well, he testified to it.
BY MS. RODRIGUE:

Q. You said -- when you were in court, you
said, Judge, this is DOC time, right?

A, Uh-huh.

0. And you know what that means? What does
that mean?

A. I don't know.

QO. It's not parish time, right?

A. Yes.

Q. it's DOC time, you're going to the
Department of Corrections, right?

A. You don't necessarily have to go to the
Department of Corrections, you're sentenced to
the Department of Corrections.

Q. And when you said there is a Processing,

you said, I'm going to have to go to processing,
what did you mean?
A. I'm going to have to have my time

computed.

o. Who computes time?
A. Doc.
Q. SO you were going to have to wait for

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
{504} 400-9321 micorona@cox.net

 
 

 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 121 of 162

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

23

 

 

i2i

them to figure out what the computation of your

time was, right?

A. Io guess.
Q. That's the process, right?
A. Yes. But it shouldn't be a process if

you get credit for seven years to a year.

Q. And we're going to talk about that.

A. That's no due process on it. That's a
turnaround.

QO. Right. I understand what you're saying,
and I'm going to get to that point.

When you -- you understand that the boc

is in charge of the processing at this point,
right? Nothing to do with OPP anymore? It's out

of ctcheir hands, correct?

A. I don't know. I ain't even going to
speak on that, I don't know.

Oo. What is your understanding?

A. My understanding is as long as I was in

Orleans Parisn custody or whatever for however
long it may have been or whatever, they should
have took the reins and been able to do something
about it.

Q. Do what?

A. I don't know. You should be able to do

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504} 460-9321 miccronafcox.nec

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 122 of 162

10

11

12

13

14

15

16

17

18

i9

20

21

22

23

24

25

 

 

122
something in your backyard. If you're in your
own backyard, there's something you should be
able to do.

Q. How long were you in OPP before you got
sent to the DOC?

A. I can't remember.

Q. So obviously it didn't bother you that
much, right? You can't even remember. It could
have been a day --

A. I don't remember because the way you're
asking me these questions.

QO. Okay. That’s fine. You don't remember

how long you were in OPP.
So you get sent to the DOC at some point

and they start calculating your time, right?

A. Right.
Q. Now, the attorney asked you about
concurrent time. Now, I know you know what

concurrent time means, right? And you explained

it. It runs the same, correct?
A. Correct,
Q. So if you come before the judge and

you've committed two crimes, different days, she
runs them concurrent and you're going to run

those sentences together, right?

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003

(504) 400-9321 micoronafcox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 123 of 162

10

ll

12

13

14

LS

16

17

18

19

20

2l

22

23

24

25

 

 

123
A. Right.
Q. The difference is no inmate ever wants
to hear consecutive, right, because that means
you're going to run it -- they're going to tag it

onto the end, right?
A. Right.
Q. So everybody wants their concurrent
times.
Now, your time wasn't going to be run
concurrent with your other one, correct, because
you had already served that, right? It can't run

together with it? You had already served it,

right?
A. Right.
Qo. So it was impossible to have a

concurrent sentence with the sentence that was
long gone? You did that time?
MR. MOST:
Objection. Calis for a legal
conclusion.
MS. RODRIGUE:
No, it doesn't call for a legal
conclusion. He understands what I'm Saying.
THE WITNESS:

No, I don't understand.

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
et

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 124 of 162

 

124
i MR. MOST:
2 Speculative.
3 THE WITNESS:
4 That sounds like a broken plea
5 bargain to me.
6 BY MS. RODRIGUE:
7 QO. And that may be. It may be a total
8 disconnect in what the Sentence was.
9 A. Thanks for the information. Thanks for
10 the information.
il QO. Very good. Because the sentence is a
12 disconnect, correct?
13 A. I don't know. I'm learning right now.
14 Q. And I agree,
i5 A. Thank you for the information.
16 QO. Because they have to bring you back to
17 re-sentence you, right?
18 A. Iodon't know.
19 Oo. So you're exactly right when you say
20 that sentence sounds like a total disconnect from
21 what I was actualiy supposed to be sentenced to,
22 right?
23 MR. MOST:
24 Objection. Calls for a legal
25 conclusion.

 

 

 

 

Michelle Vidrine-Corona, CCR
613 North Bengal Road, Metairie, Louvisiana 70003
(504} 400-9321 micorona@cox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 125 of 162

10
il
12
i3
14
15
16
17
18
19
20
21
22
23
24

25

 

 

BY MS. RODRIGUE:

0 Does that make sense to you?

A. I don't know.

Q Well, you teli me.

A Io don't know.

Q. Do they have to bring you back to
re-sentence you?

A. I don't know.

Q. Do you plan to answer any of these
questions?

A. I don't know.

Q. Yes or no, did they bring you back to
re-sentence you?

A. I don't know.

Q. So you don't know anything that
happened?

A. I don't know.

Qo. Was there any injustice that even
occurred here?

A. Yeah. Plenty injustice.

Q. Is that the only question you can
understand or remember at this time?

A. Probably.

Q. How long have you had the problem with
drugs?

125

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micoronafcox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 126 of 162

10

11

12

13

14

15

16

17

i8

19

20

21

22

23

24

25

 

 

Mr]

» Oo 2 O » © B ©

PO

Q.

corrected.

A.

Q.

A long time.
How many decades?

I don't know.

Since the

I don't know.

How many --
All kind of
Heroine?
All kinds.
Heroine?
All kinds.

So I assume

Cocaine?
All kinds.
Yes, unless
Marijuana?
All kinds.
Yes, unless
Did you use

No.

So when you

never used any?

A.

Q.

No.

So part of the

126

Since the '8Qs?

I can't remember,

‘80s?

I can't remember,
what kind of drugs?

drugs.

Yes or no?

that's a yes unless

corrected.

corrected.
any drugs in jail?

see the contraband, you've

reason you go on the run

 

Michelle Vidrine-Corona, CCR
§13 North Bengal Road, Metairie, Louisiana 70003

(504) 400-9321

micoronagcox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 127 of 162

il
12
13
14
15
16
17
8
19
20
2i
22
23
24

25

 

 

127

and run to Houston is because you're just really
using drugs all of the time at this point when
you're out of jail, correct?
MR. MOST:
Objection. Relevance.

BY MS. RODRIGUE:

Q. Correct?
A. I don't know.
QO. You don't know? I'll take that to mean

a yes as well?

A. I don't know.
Q. Because drugs were cheap at that time,
right?
MR. MOST:
Objection. It mischaracterizes the

witness's prior testimony.

BY MS. RODRIGUE:

Q. If you dontt give the answer, it's going
to be assumed -- I'm going to say into the record
that I'm assuming the answer is yes. You have an

opportunity to say --

A. I don't even much know why you're
directing your questions coming from which has
nothing to do with why wetre here.

Q. Well, I think we're talking about

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.ner

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 128 of 162

10

il

12

13

14

15

i7

18

19

20

21

22

23

24

25

 

 

128

injustices. And I'm trying to find out about
injustices and you said you're trying to find out
about injustices, so I'd like to see --

A. And my injustice on your behalf. If I'm
here for burglary, what does that got te do with
drugs?

Q. Well, I'd assume the person who's the
victim of the burglary would find it to be a big
injustice too along with the other burglaries you
committed where you admitted those. Those are
injustices, correct?

A. I don't know.

Q. You think the victim found those to be
an injustice?

MR. MOST:
Objection. Relevance.
BY MS. RODRIGUE:
Q. Do you?
MR. MOST:
Objection. Calls for speculation.
BY MS. RODRIGUE:
Q. Do you?
MR. MOST:
Objection. Asked and answered.

BY MS. RODRIGUE:

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micoronatcox. net

 

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 129 of 162

10

11

12

13

14

15

16

i?

18

19

20

21

22

23

24

25

 

 

129
Q. Do you?
A. I don't know.
Q. Okay. So we've established now that you

agree that the sentence is a disconnect when they
try to give you a concurrent sentence?
MR. MOST:
Objection. It mischaracterizes the
witness' prior testimony.

BY MS. RODRIGUE:

QO. Correct?

A. We ain't established nothing.

Qa, You can't figure out how long you were
in OPP even after the time -- you can't remember.

It just doesn't even occur to you to remember
what even happened in OPP after your sentence,
correct?
MR. MOSF:
Objection. Confusing and ambiguous.

BY MS. RODRIGUE:

QO. is that correct?

A. I don't know.

Q. Okay. You said you don't remember how
long you were in OPP, Do you recall answering
that?

A. No.

 

Michelle Vidrine-Corona, CCR
913 North Bengal Road, Metairie, Louisiana 76003
(504) 400-9321 micoronafcox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 130 of 162

 

130
1 Q. How long were you OPP?
2 A. I don't know. I don't remember.
3 Q. Do you remember anything of the 30 days
4 that you were in the BoOc? Do you remember
5 anything that happened?
6 A. Yeah, I remember that.
7 QO. Okay. So let's talk about that.
8 What do you remember happening?
9 A. I ain't want to be there.
10 Q. Well, I don't think you probably -- did
il you ever want to be in jail any of the times
12 you've been in jail because you've been in a jail
13 4&4 lot of times in your life, right? Any time you
14 woke up and said it's great to be in here? You
15 remember that ever happening?
16 A. I don't remember that.
17 Q. You don't remember ever wanting to be in
i8 jail, do you?
19 A. No.
20 Q. No.
21 Let's go back to this time when you were
22 in the poc. You said you didn't want to be
23 there, right?
24 A. Right.
25 Q. You were waiting for the poc to

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 131 of 162

10

il

12

i3

14

L5

16

17

18

19

20

21

22

23

24

25

 

 

131

calculate your time, right?

A. Right.

Q. Now, did you call your lawyer?

A. No.

Q. Why not?

A. Why would have I to?

Qo. Did you want to get out or did you think
you should have been out earlier?

A. I knew I was going to get out because my

podna Aifred Marshall assured me once I talked toa
him on the phone,

Q. Okay. So you didn't really have any
concerns?

A. I had plenty concerns.

Q. You were fine? You were sure you were
going to get out?

Okay. What's Alfred Marshall's

nickname?

A. I don't know.

Q. Skin?

A. Maybe. I don't know.

Q. Well, I would think you would know what

your friend's nickname is and what you cali hin,
yourseif, correct?

A. Then why would you ask me a question

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micoronaficox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 132 of 162

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

132

that you already know the answer to?

Q. Because you have to answer the
questions, sir. This is a deposition.

Is that your friend Skin?

A. Yeah.

Q. Okay. So now, when you say you were
Sure that Skin was going to get you out, you
didn't need to call anybody else, correct?

A. Correct.

QO. And you did, in fact, according to you,
he ends up getting you out, correct?

A. Correct.

Q. You have to get -- you say you have to

get brought back, that he gets in touch with the
judge or sends somebody from his organization,
correct?
A. Correct.
Q. And you get brought back into court,
correct?
MR. MOST:
Objection. Mischaracterizes the
witness' prior testimony.
BY MS. RODRIGUE:
Oo. You, yourself don't -- excuse me. He's

correct, Your presence gets waived. But the

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 133 of 162

 

1 case gets brought back into court, correct?

2 A. Correct.

3 oO And the sentence is corrected, correct?
4 A, Oh, I den't know.

5 Q Does the sentence change?

6 A I don't know.

7 Q. Well, how did you get out? You

8 explained it pretty well before, that it went to
9 credit for time served. Do you remember that?
10 MR. MOST:

11 Objection. Mischaracterizes the
12 witness' prior testimony.

13 BY MS. RODRIGUE:

14 Q. Do you remember that?

15 A. No.

16 QO. Okay. So you tell me then.

17 A. Tell you what?

18 Qo. What changed?

19 A. Oh, I don't know.

20 QO. Why did you have to go back to court?
21 Why did your case have to go back to court?

22 A. I don't know.

23 Q. What did they tell you on the phone?
24 You taiked to Alfred?

25 A. I don't remember.

 

 

 

Michelle Vidrine-Corona, CCR
813 Nerth Bengal Read, Metairie, Louisiana 70003
(S04) 400-9321 micorona@cox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 134 of 162

10
ii
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

134
Q. Okay.
MR. MOST:
Why don't we take -- can we take a
break?
MS. RODRIGUE:
I don't need a break.
MR. MOST:
Would you like to take a break?
THE WITNESS:
I don't need no break. She can keep
on.
MR. MOST:
Okay.

BY MS. RODRIGUE:
Q. Now, when you talked to Alfred on the
phone, you said that you were on borrowed time,

somebody else's borrowed time, right?

A. {Nods head affirmatively. }
Q. Whose folder were you using?
A. Really?

(Court reporter asks for clarification.)
THE WITNESS:
I said, Realiy? That's my response,
really.

BY MS. RODRIGUE:

 

Nichelle Vidrine-Corona, CCR
$13 North Bengal Road, Metairie, Louisiana 70003
(504; 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 135 of 162

10
il
12
13
14

15

17
18
19
20
21
22
23
24

25

 

 

Q.
Really?

A.

135

That's the person's name? His name was

"Really" to your question, your manner

of questioning.

Q.

That's my question. Whose folder were

you using to make the phone call?

A.

> O FF 0

Q.
arrest
in the

A.

» Oo bP OB ©

Q.

They don't have folders up there.
Whose number were you using?

I don't know.

What is the phone number of Skin?
I don't know.

So if you picked up the phone on this

and have it memorized, you just forgot it

last --

I got it on speed dial.

From OPP? They have a speed dial there?
Yeah.

They have a speed dial in OPP?

Yeah.

Okay. Tell me how it works.

Iodon't know.

So when you speed dial Alfred from OPP,

you're telling me you use a Phone here and his

number automatically comes up?

A.

Yeah.

 

Machelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
{504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 136 of 162

10
li
12
13
14
15
16
17?
i8
19
20
21
22
23
24

25

 

 

136

Q. And how do you enter it?
A. I don't know,
Q. So you know you're lying to me right

now, right?

A. Am I?
Q. Well, I guess we'll have to decide and
we'll have to figure out -- do you plan to lie --

how many other questions have you lied?
MR. MOST;

Objection.

Laura, you're badgering the witness.
You're --

MS. RODRIGUE:

He's not answering the questions,
and I appreciate your comment but I'd like to
finish my question.

MR. MOST:

You're doing things like saying, if
you answer "I don't know," I'm going to assume
that's a yes. That is badgering.

MS. RODRIGUE:

Well, you can instruct -- your

client has to answer the questions.
MR. MOST:

That's correct. But he doesn't have

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 137 of 162

10

1i

i3

14

15

16

i7

18

19

20

21

22

23

24

25

 

 

137

to say "I don't know" and have you say if you say
"I don't know," that's going to be a yes.
MS. RODRIGUE:

Well, I figured that would be a way
of informing him, as his attorney could also,
that the answers that he's given now can be
interpreted one way or another, and this is his
opportunity to give an explanation for his
answer.

MR. MOST:

If you're suggesting that his "TI
don't knows" will become yeses in some way except
in your own mind, that is completely untrue.

MS. RODRIGUE:

Okay. I think this is a --
THE WITNESS:

I watch enough TV, I already know.
MR. MOST:

Mr. Grant, you're under oath here
and so you do have to answer her questions. You
can answer to the best of your ability, you can
answer to the best of your memory. But if she
Says “I don't know" will be interpreted as a yes,
that is not true for anyone except for her.

THE WITNESS:

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
{504} 400-9321 micorona@cox.net

 
 

 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 138 of 162

10
11
12
13
14
15
16
17
18
19
20
2i
22
23
24

25

 

 

138

Yeah, I know because she already
come at me talking about the drugs, blaming it on
the drugs. I don't remember it.

BY MS. RODRIGUB:

Q. Blaming what on the drugs?
A. My memory.
Q. No, I didn't say -- do you have a memory

problem because of drugs?

A. No. I'm saying they are blaming my
memory on the drugs.

Q. Is that -- did your drug use cause a
memory problem for you?

A. Probably.

Q. Probably? So any of the questions that
you've answered thus far may not be correct

because you have a memory problem?

A. I'm not going to let you put words in my
mouth.
Q. That's why I'm asking you to put words

out of your own mouth.

A. If I say I don't remember, I don't
remember. That's the words out of my mouth, I
don't remember.

Q. And is that because you have a drug

problem?

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9327 micoronagcox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 139 of 162

 

139

1 A. Probably.

2 Oo. Okay. And this is a decade's long drug

3 problem that you've had?

4 A. I don't know. That's what you say.

5 Q. Have you been using drugs since the

6 "70s?

7 A. Have you been using drugs since the

8 ‘70s?

9 QO. Sir, when you -- if you ever depose me,
10 I'll answer that question truthfully. I'm asking
11 you the question now.

12 Have you used drugs since the '70s?
13 A. How I'm going to use drugs since the
14 "70s if I was born in '68.

15 Q. Since the '80s?

16 MR. MOST:

17 You can answer the question.

18 THE WITNESS:

19 No.

20 MS. RODRIGUE:

21 You guys have that rap sheet?

22 MR. CENTORINO:

23 Yes.

24 BY MS. RODRIGUE:

25 Q. So 1986 you were arrested for marijuana

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
{504} 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 140 of 162

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

140

in Iberia. Marijuana. Is that the '80s, a drug
charge for you? You pled guilty to it. You
admitted to it.

A. Yes. That was a plea bargain.

Q. Okay. So you pled -- as we discussed
before, when you sign the form, it says I'm
pleading guilty because I am, in fact, guilty,
correct?

A. Plea bargains. All of them are plea

bargains.

Q. So you didn't do any of the crimes you
pied to?

A. Plea bargains.

Q. That's not my question, sir. I'm very

well aware of what a plea bargain is.
A. Yeah.
Q. So you've committed the crimes that you

pled guilty to?

A. Yes.
Q. SO you were using the drugs as late back
as 1986?
A. No.
Q. Okay. So when did you start using
drugs?
MR. MOST:

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 141 of 162

 

141
1 Objection. Relevancy.
2 THE WITNESS:
3 I can't remember.
4 MR. MOST:
5 What's the relevancy?
6 MS. RODRIGUE:
7 He said now that his memory is
8 impaired because of drug use.
3 MR. MOST:
10 And so what's the relevance of
11 trying to figure out when that -- when he started
12 using drugs? How could that be relevant to this
13 case?
14 MS. RODRIGUE:
15 Because I'd like to know how
16 impaired his memory is.
1? MR. CENTORINOGO:
18 You've lodged your objections. Tt
19 doesn't stop him answering.
20 MR. MOST:
21 Okay. YOu can answer these
22 questions.
23 BY MS. RODRIGUE:
24 Q. When did you start?
25 A. Probably in the ‘80s.

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 142 of 162

 

1 Q. So you did start using the drugs in th
2 "80s?

3 A. (Nods head affirmatively.)

4 OQ. All right. Now, when you say that --

5 let me back up.

6 Were you using them every day?

7 A. Sometimes.

8 Q. Sometimes more than once a day?

9 A. Yeah.

id Q. Various drugs in a day?

ll A. Yeah.

12 Q. All the way through until, as far as I
13 can see, until this recent arrest, correct?

14 A. Correct.

15 MR. MOST:

16 Objection.

17 MS. RODRIGUE:

18 Correct. He already answered

13 correct.

20 BY MS. RODRIGUE:

21 Q. So that is, would you say, led to many
22 of the charges for which you faced throughout

23 your life +-

24 A. No.

25 Q. -- your use of drugs?

 

142

=]

 

Michelle Vidrine-Corona, CCR
B13 North Bengal Road, Metairie, Louisiana 70003
{504} 400-9321 micoronaftcox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 143 of 162

 

143
i A. No.
2 Q. So what were you taking things in
3 burglaries for?
4 A. I don't know.
3 MR. MOST:
6 Objection. Relevancy.
7 THE WITNESS:
8 Probably for the adventure.
9 BY MS. RODRIGUE:
10 Q. For an adventure?
11 A. Probably.
12 Q. When you got processed -- when you pled
13 guilty, you said that -- you said what you said
14 in your last questions was, you knew I got to be
15 processed. Wasn't no one else to talk to because
16 I got to go.
17 You had to go to be processed, correct?
14 A. What you mean? Re-quote.
19 Q. Wasn't no one else to talk to because I
20 got to go. I got to be processed. After yoau
21 pled guilty in front of Judge Camille Buras.
22 MR. MOST:
23 Objection. There's no question
24 there,
25 BY MS. RODRIGUE:

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cax.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 144 of 162

 

144
1 Q. Did you know you had to go to be
2 processed, right?
3 A. I guess.
4 Q. Okay. How long did you think it was
5 going to take?
6 A. 48 hours.
7 Q. 48 hours?
8 A. Yeah.
9 QO. To get to Hunt and be released?
10 A. Yeah. To be processed, yeah.
il QO. Okay. So you knew you were going to go
12 to Hunt first, right?
13 A. You don't necessarily have to go to
14 Hunts to get processed.
15 Q. Okay. Where do you go to get processed?
16 A. I don't know. They could fax the
17 information or whatever. It ain't nothing but a
18 docket number they're faxing and letting you know
19 the outcome of the proceedings.
20 Q. Well, sir, they have to get your -- toa
21 see if you're wanted anywhere else, correct?
22 A. No.
23 Q. That's part of the process?
24 MR. MOST:
25 Objection. Calls for speculation.

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 145 of 162

10
11
12
13
14
15
16
17
18
193
20
21
22
23
24

25

 

 

BY MS.

Q.

Califor

PO Fr O BD

amount ?

BY MS.

PO Ff 0

i)

time?

Oo oO

RODRIGUE:
You have a criminal record in
nia, correct?
Yes.
What is that charge for?
Distribution.
Distribution of what?
Marijuana.

And was it a weight? What was the

MR. MOST:
Objection. Relevance.
THE WITNESS:
Distribution.
RODRIGUE:
How much?
A couple of bags.
How much did it weight?
I don't know. Probably a 10th.

And what did you get? What kind of

Probation.
How much?
I think three years.

Suspended?

145

 

Michelle Vidrine-Corone, CCR
813 North Bengal Road, Metairie, Lovisiana 70003
(504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 146 of 162

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

146

A. {Nods head affirmatively.)

Qo. Three years suspended as well?

A. Yes.

Q. Three years suspended, three years of
active probation?

A. Three years suspended sentence.

Q. What year?

A. I don't know. 2000-something.

Q. 2000-something?

A. Yeah, 2000-something.

QO. Were you on probation -- this burglary

was in 2000, and that would have been before you
went to California, correct?

A. Correct.

Q. Then you go to California. When do you
come back?

A. 2008.

Qo. 2008.

Were you still supervised at the time
when you picked up the burglary that you went to
DOC for?

MR. MOST:

Objection. Relevance.
BY MS. RODRIGUE:

Q. When did you get -~ pick up -- the

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micoronaBcox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 147 of 162

 

147
1 burglary that you spent the longest time in jail
2 for, you're with me?
3 A. (Nods head affirmatively.)
4 QO. When did you get charged with that?
5 A. September 2008.
6 Q. So were you still under supervision in
7 California, parole supervision?
8 A. No. No.
9 Q. You had completed everything by that
i0 point?
11 A. Yes.
12 Q. Did they use that to multiple bill you?
13 A. Multiple bill me where?
14 MR. MOST:
15 Objection.
16 BY MS. RODRIGUE:
17 QO. Did you get multiple billed on the
18 burglary in 2008?
19 MR. MOST:
20 Objection. Calis for a legai
21 conclusion.
22 THE WITNESS:
23 No.
24 BY MS. RODRIGUE:
25 Q. No, you did not?

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micoronagcox.net
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 148 of 162

 

 

 

148
am 1 A. (Shakes head negatively.)
2 Q. Do you recall another lawyer from the
3 sheriff's office coming into court and talking to
4 Judge Camille Buras at the time you pled guilty?
5 A. No.
6 Q. Do you recall what anybody from --
7 anything at Orleans Parish Prison after the time
8 of your plea before you're sent to DOC?
9 A. No.
10 Q. It was a short period of time?
11 A. Re-quote.
12 Qo Was it a short period of time?
a, 13 A Short period of time for what?
14 QO. Before you are sent from OPP to the DOC?
15 A Like, probably a week or two later.
16 Qo. Okay, And nothing of substance or
17 nothing you recall occurring during two weeks,
18 correct?
19 A. I don't remember.
20 QO. Nothing memorable?
21 A. Nothing memorable.
22 Q. And you sort of figured this would be
23 part of the processing process?
24 A. No.
—_ 25 Q. What did you think?

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micoronafcox,.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 149 of 162

i

16
17
18
19
20
21
22
23
24

25

 

 

149

A. Iowas thinking what is taking them so
long. That's what I was thinking.

Qo. And did you contact -- who did you
contact while you were at OPP?

A. I contacted Alfred Marshall.

Q. Okay. And what did he say?

A. I don't know. I can't remember. He
Said he was working on it. Don't worry about
nothing.

Q. And so you felt like you had no reason
to worry at that point?

A. Yes.

Q. And s0 you went to DOC, contacted him
again?

A. Yeah.

Q. In DOC? And then he told you he worked
it all out?

A. No.

Q. Well, what happened?

A. He told me he was going -- he was going

to let the judge know that they moved me, that
I'm up in Tallulah where I can't use the phone
because he had done already put some money on the
Phone to secure us, and that's a whole different

service carrier up there.

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micoronafcox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 150 of 162

 

1L Q. Who has service on their phone here for
2 you now from OPP?

3 A. Nobody.

4 Q. So who do you talk to?

5 A. I don’t talk to nobody.

6 Q. You haven't talked to anybody on this
7 new charge?

8 A. No.

9 0. You haven't made any phone calls?

10 A. Yeah, I made a phone call.

11 Q. Who did you call?

12 A. Texas.

i3 MR. MOST:

14 Objection. Relevance.

15 BY MS. RODRIGUE:

16 Q. And who did you talk to?

17 MR. MOST:

18 Objection. Relevance.

19 THE WITNESS:

20 A friend.

21 BY MS. RODRIGUE:

22 Qo. Who's your friend?

23 A. No comment.

24 MR. MOST:

25 Is there a relevance? Is there any

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 151 of 162

10
li
12
13
14
15
16
1?
18
19
20
21
22
23
24

25

 

 

151

relevance to this?
MS. RODRIGUE:
Yes.
MR. MOST:
What's the relevance?
MR. CENTORINO:
It's been lodged --
MR. MATTHEWS:

You don't have to get into that at

this point. Just lodge your objections.
MR. MOST:

Well, okay. You know, I think
you're bordering on badgering the witness. If
you're talking about these current -- people he's
currently calling --

MS. RODRIGUE:

That's fine.

MR. MOST:

This case has nothing to do with
something that happened back in 2016. I don't
see any relevance. I'm going to let you know, I
think this is bordering on badgering.

You can go ahead and answer the
question and tell her.

THE WITNESS:

 

Michelle Vidrine-Corona, CCR
G13 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 152 of 162

10

1i

12

13

i4

15

16

17

18

19

20

2i

22

23

24

25

 

 

152
I ain't have to tell her nothing.
She can look at the call log and let her dial
your arm band. So I probably let some other
people use my arm band or something to make a
Phone call. Don't make no matter. You can't
really calculate that anyway.
BY MS. RODRIGUE:
Q. Who did you give your folder to?
A. I don't know. I don't remember.
Q. So you don't remember whose --
A. I don't know.
Q ~- phone you were using in the Doc?
A. I don't know. I took my arm band off
and put it in my locker.
Q. Okay. So you only called one person,
and that was a friend in Texas?
A. Yeah.
0. So you didn't talk to Skin? Is that his
name?
A. No.
Q. You haven't talked to him since you were

in Orleans Parish Prison?
A. No.
Q. And everything you're saying today is

the truth, correct?

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504} 400-9321 micorona’cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 153 of 162

LO
li
12
13
14
15
16
l7
18
19
20
21
22
23
24

25

 

 

153

A. Right.

Q. So the person you're talking to in
Texas, is it a female or a male?

A. Female.

Q. Is that Phat?

A. Yes.

Q. And whe is she to you?

A. Friend.

Q. Girlfriend? Romantic?

A. Girlfriend, friend.

Q. Okay. So did she discuss with you your

time that you were incarcerated this time as well
as a previous time?

A. No.

QO. So she never said to you, you know, that
basically your lifestyle and the way you were
running it on the street, you were better off
incarcerated?

No, I don't remember that.
5 She didn't say that?
No.

Did she talk to you about your language?

rF Oo YP ©

I don't remember that.

©

Obscene language that you use?

MR. MOST:

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 154 of 162

10
1i
12
13
14
15
16
17
18
19
20
21
22

23

25

 

 

154

Okay. Relevance.
THE WITNESS:
I don't remember that.
BY MS. RODRIGUE:

Q. You don't remember. So when you told
her that -- when you said, when you talk about
how much drugs you were using and that you were
fine, you're fine back here in jail, would that

be true and accurate?

A. I don't remember that.
Q Are you?
A. Iodon't know. Am I?
Q Are you using drugs in jail now?
MR. MOST:
Objection. Relevance.

THE WITNESS:

That's what you got out of the
conversation you got recorded? Whatever you got
out of the conversation, that's your answer.

BY MS. RODRIGUE:

QO. Is that the truth, what was in the
conversation?

A. No.

Q. So when you discuss things with Phat,

that's not the truth?

 

Hichelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 155 of 162

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

155

A. No.

Q. So you lie to her?

A. Sometimes.

Q. Okay. So when you told me that you

never taiked to Skin on the phone, is that a lie?

A. I don't know. You got the recorded
conversation. You teli me.

Q. Is that a lie?

A. I don't know.

Q. Did you talk to him?

A. Yeah, I talked to him.

Q. So before when you said you didn't, that

was a lie? Yes or no?

A. I don't know.

Q. Did you ever talk to any deputy or any
people in OPP during the time before you got sent
to DOC about your calculation of time?

A. No. They don't have nothing do with
that.

Q. Right. OPP really has nothing to do

with that?

A. They're not the classifications office.

Q. Right. So you really had to just wait
for DOC?

A. TI guess.

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 156 of 162

10

lt

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

156

Q. Okay. You said you were being taxed at
one of the places you worked at, Crossroads,
correct?

A. Right.

Q. Did you ever file any tax returns on any
of that?

A. No.

Q. How long was your parole for the crime
that you got released from the DOC? What was
your parole period?

A. Eight years.

Q. And you obviously were not in compliance

with parole at the time you got picked up on
this, correct?
MR. MOST;
Objection. Calls for a legal
conclusion.

BY MS. RODRIGUE:

QO. Correct?
A. I guess.
Q. You hadn't even reported to them in

quite some time, correct?
MR. MOST;
Objection. Relevance.

THE WITNESS:

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 miccronagcex.net

 
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 157 of 162

10
11
12
13
14
15
16

17

19
20
21
22
23
24

25

 

 

157
I don't know. Whatever your
paperwork says, that's what it is.
BY MS. RODRIGUE:
Q. Well, you absconded to Houston, you said
that, correct?
A. I don't know. Did I?
MR. MOST:
Objection. Asked and answered.
BY MS. RODRIGUOE:
Q. Well, you said you did. So did you or
did you lie about that?
A. I don’t know.
MR. MOST:
Objection. Argumentative.
BY MS. RODRIGUE:
Q. All right. So before you get booked on

the warrant, you were living on Canal Street,
correct, in the VOA?

A. Yes.

OQ. You had a -- you had kind of odd jobs
back and forth. One at the Catty Corner,

correct?

A. Correct.
Q. And then at the group home, correct?
A. Correct.

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Lovisiana 70003
(504) 400-9321 micorona@cox.net

 
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 158 of 162

10

il

12

13

14

15

16

1?

18

19

20

2i

22

23

24

25

 

 

158
Q. You get out, you go to the exact same
place. After the warrant, you get booked out of
OPP, you go to the exact same place to live,
correct?
A. Correct.
Q. They offer you a job, correct?
A. Who offered me a job?
Q. The Crossroads people offer you a job?
MR. MOST:
Objection. Asked and answered.
THE WITNESS:
No. That's after the fact.
BY MS. RODRIGUE:
Q. Right. After the fact they offered you

a different job?

A. No. Something like that. It was
something. I don't know what went on. They
probably thought I had something to do with the
scheme to where the guy was working, working in
my Slot and they had to pay him all of that
overtime or whatever. And when they really, I
guess, investigated the matter, by it being a
state job and found out that I was incarcerated,
and they just tried to put me somewhere else.

Q. So they offered you something else,

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9327 micorona@cox.net

 
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 159 of 162

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

159

correct?
A. Right. But it was too much of an

inconvenience to accept.

QO. So you declined?

A. Yeah.

QO. So you ended up doing what for work?

A. All kind of little odd jobs, painting or

whatever.

Q. Painting, wherever you could pick up
work --

A. Yes.

Q. -- you were able to get a few dollars

here and there?

A. Yes.

Q. You go to Michigan, correct?

A. Yes.

Q. And so eventually you pick up this
charge?

A. Yes.

Q. Nothing had changed as far as your

mental health situation, was pretty much the same
as it was before, everything is the same? Picks
up where it leaves off basically, correct?

A. I guess. I don't know.

OQ. So in other words, you hadn't -- you

 

Michelie Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
{504} 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 160 of 162

 

160
1 weren't taking any medication that you stopped
2 taking, correct?
3 A. I don't take medication, period.
4 Q. Exactly.
5 A. I'm not prescribed anything.
6 Q. Right. SO you were never visiting any
7 doctors or anything and you missed anything?
8 A, Not yet. Not yet.
9 Q. Correct. You've never set any of that
10 up.
il You nevér -- there was the -- the
12 daughter that you have, you don't have any
13 contact with?
14 A. She is in Cleveland, Ohio.
15 MR. MOST:
16 Objection.
17 BY MS. RODRIGUE:
18 Q. And you have no contact with her?
19 A. I didn't say that.
20 Q. Do you have any contact with her?
21 A. Sometimes.
22 Q. How often?
23 A. Periodically.
24 QO. And what is -- once a year you talk to
25 her?

 

 

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
(504) 400-9321 micorona@cox.net
Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 161 of 162

 

161
1 A. Probably two, three times a year,
2 Q. She probably didn't have any knowledge
3 of any of this even happening, correct?
4 A. Correct.
5 Qo. Are you -- before this arrest, were you
6 back on food stamps?
7 A. Yes.
8 Q. Any other government assistance?
9 A. No.
10 Q. Disability? Anything?
11 A. No.
12 MS. RODRIGUE:
13 No other questions.
14 MR. CENTORINO:
15 Ten seconds?
16 MR. MOST:
17 Yeah, yeah. Take your time.
18 MR. CENTORINO:
19 That's it. Thank you.
20 (Whereupon the deposition was concluded at 12:49
21 p.m.)
22
23
24
25

 

 

tHichelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
{504) 400-9321 micorona@cox.net

 
 

Case 2:17-cv-02797-NJB-DMD Document 165-3 Filed 02/21/20 Page 162 of 162

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

162

REPORTER'S CERTIFICATE

This certification is valid only for a
transcript accompanied by my original signature
and original required seal on this page.

I, Michelle Vidrine-Corona, Certified
Court Reporter in and for the State of Louisiana,
as the officer before whom this testimony was
taken, do hereby certify that (Rodney Grant) to
whom oath was administered, after having been
duly sworn by me upon authority of &R.S. 37:2554,
did testify as hereinbefore set forth in the
foregoing (162) pages; that this testimony was
reported by me in the stenotype reporting method,
was prepared and transcribed by me or under my
personal direction and supervision, and is a true
and correct transcript to the best of my ability
and understanding; that the transcript has been
prepared in compliance with transcript format
guidelines required by statute or by rules of the
board, and that I am informed about the complete
arrangement, financial or otherwise, with the
person or entity making arrangements for
deposition services; that I have acted in
compliance with the prohibition on contractual
relationships, as defined by Louisiana Code of
Civil Procedure Article 1434 and in rules and
advisory opinions of the board, that I have no
actual knowledge of any prohibited employment or
contractual relationship between myself and a
Party litigant in this matter. I am not related
to counsel or to the parties herein, nor am I
otherwise interested in the outcome of this
matter.

Michelle Vidrine-Corona, CCR, #96023
Certified Court Reporter

 

Michelle Vidrine-Corona, CCR
813 North Bengal Road, Metairie, Louisiana 70003
{504} 400-9321 micorona@cox.net

 
